Exhibit 10.14

 



$60,000,000 CREDIT FACILITY




LOAN AGREEMENT




 

Dated as of July 13, 2016

by and among

LVP HOLD CO MEZZ III LLC,

as Borrower,

WESTERN ALLIANCE BANK
for itself, as a Lender and as Agent for all Lenders,



and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO
as Lenders

 

 

 

 

 

TABLE OF CONTENTS

 



  Page     Article 1    THE CREDITS 1 1.1 Amounts and Terms of Commitments 1 1.2
[Intentionally Omitted] 1 1.3 The Revolving Facility 1 1.4 Extension of Maturity
Date 3 1.5 Other Interest Provisions 4 1.6 Closing 4 1.7 Collateral 4 1.8 Loan
Accounts 4 1.9 Intentionally Omitted 5 1.10 Intentionally Omitted 5 1.11
Payments by Borrower 5 1.12 Payments by the Lenders to Agent; Settlement 7 1.13
Borrowing Base Valuation 10 1.14 Cash Management 10 Article 2     CONDITIONS
PRECEDENT 12 2.1 Closing Conditions Precedent 12 2.2 Conditions Precedent to
Funding Revolving Loans Post-Closing 12 2.3 Conditions Precedent to
Classification as a Borrowing Base Asset 13 Article 3     REPRESENTATIONS AND
WARRANTIES 14 3.1 Corporate Existence and Power 14 3.2 Corporate Authorization;
No Contravention 14 3.3 Governmental Authorization 14 3.4 Binding Effect 14 3.5
Litigation and Condemnation 15 3.6 Administrative, Criminal and Governmental
Audits and Investigations 15 3.7 No Default 15 3.8 ERISA Compliance 15 3.9 Use
of Proceeds; Margin Stock 15 3.10 Ownership of Property; Liens 15



 



i

 

 



3.11 Taxes 16 3.12 Financial Condition 16 3.13 Regulated Entities 16 3.14
Solvency 17 3.15 Labor Relations 17 3.16 Brokers’ Fees; Transaction Fees 17 3.17
Ventures, Subsidiaries and Affiliates; Outstanding Stock 17 3.18 Bonding 17 3.19
Full Disclosure 17 3.20 Foreign Assets Control Regulations and Anti-Money
Laundering 18 3.21 Intentionally Omitted 18 3.22 Bankruptcy and Similar Matters
18 3.23 Site Conditions, Zoning, Access, and Utilities 18 3.24 License Agreement
19 3.25 Management Agreement 19 3.26 Non-Foreign Status 19 3.27 Commercial
Purpose of Credit Facilities 19

Article 4    AFFIRMATIVE COVENANTS 

19 4.1 Accounting Systems; Books and Records 20 4.2 Financial Reporting 20 4.3
Certificates; Other Information 21 4.4 Notices 22 4.5 Preservation of Corporate
Existence, Etc 23 4.6 The Collateral 23 4.7 Insurance 24 4.8 Payment of
Obligations 24 4.9 Compliance with Law 24 4.10 Anti-Money Laundering;
Anti-Terrorism 24 4.11 Inspection of Property and Books and Records 25 4.12 Use
of Proceeds 25 4.13 Further Assurances 25 4.14 [Intentionally Omitted] 25 4.15
Taxes 25



 

 

 

ii

 



 



4.16 Casualty 26 4.17 Condemnation 27 4.18 License Agreement 28 4.19 Management
Agreement 29 4.20 Requirement to Operate as Permitted Concept 29 4.21 Estoppel
Certificates 29 4.22 Financial Covenants 29 4.23 Credit Party Obligations 30
4.24 Impounds 30 4.25 Borrowing Base Additions 31 4.26 Periodic Appraisals 31
4.27 Borrowing Base Assets 32 4.28 Obligations Regarding Representations and
Warranties 32 4.29 Post-Closing Requirements 32 Article 5   NEGATIVE COVENANTS
32 5.1 Limitation on Liens 32 5.2 Disposition of Assets 32 5.3 Maintenance of
Existence; Consolidations and Mergers 33 5.4 Loans and Investments 34 5.5
Limitation on Indebtedness 34 5.6 Transactions with Affiliates 34 5.7 Management
Fees and Compensation 34 5.8 No Margin Stock 34 5.9 Contingent Obligations 35
5.10 No Benefit Plans 35 5.11 Restricted Payments 35 5.12 Change in Business 35
5.13 Change in Structure 35 5.14 Changes in Accounting 35 5.15 No Name or Other
Organizational Changes 35 5.16 No Negative Pledges 36 5.17 Sale-Leasebacks 36
5.18 License Agreement Modifications and Assignments 36

 

 



iii

 



 



5.19 The Management Agreement 36 5.20 Single Purpose Entity Requirements 36
Article 6  EVENTS OF DEFAULT 37 6.1 Event of Default 37 6.2 Remedies 40 6.3
Rights Not Exclusive 40 6.4 Late Fees 40 6.5 No Waiver or Cure 41 6.6 Full
Payment Required 41 6.7 Credit Bidding 41 Article 7   AGENT 41 7.1 Appointment
and Duties 41 7.2 Binding Effect 42 7.3 Use of Discretion 43 7.4 Delegation of
Rights and Duties 43 7.5 Reliance and Liability 43 7.6 Agent Individually 45 7.7
Lender Credit Decision 45 7.8 Expenses; Indemnities; Withholding 46 7.9
Resignation of Agent 47 7.10 Release of Collateral or Guarantors 47 7.11
Additional Secured Parties 48 Article 8   GENERAL PROVISIONS 48 8.1 Amendments
and Waivers 48 8.2 Notices 50 8.3 E-Systems and E-Transmissions 51 8.4 No
Waiver; Cumulative Remedies 53 8.5 Costs and Expenses 53 8.6 Indemnity 54 8.7
Marshaling; Payments Set Aside 55 8.8 Binding Effect 55 8.9 Assignments and
Participations 55 8.10 Non-Public Information; Confidentiality 58

 

 

iv

 

 



8.11 Set-off; Sharing of Payments 60 8.12 Counterparts; Facsimile Signature 61
8.13 Severability 61 8.14 Captions 61 8.15 Independence of Provisions 61 8.16
Interpretation 61 8.17 No Third Parties Benefited 62 8.18 Governing Law 62 8.19
Jurisdiction and Service of Process 62 8.20 Waiver of Jury Trial 62 8.21 Entire
Agreement; Release 63 8.22 Survival 63 8.23 Limitation of Liability for Certain
Damages 63 8.24 Patriot Act 63 8.25 Replacement of Lender 64 8.26
Creditor-Debtor Relationship 64 8.27 Applicability of General Provisions to the
Loan Documents 65 8.28 Time of the Essence; Time Periods 65 8.29 Corrections and
Insertions 65 8.30 Transaction Characterization 65 Article 9    TAXES, YIELD
PROTECTION AND ILLEGALITY 65 9.1 Taxes 65 9.2 Increased Costs and Reduction of
Return; Capital Adequacy Regulation Events 67 9.3 Funding Losses 68 9.4 Lender
Certificates 68 Article 10    DEFINITIONS; oTHER INTERPRETIVE PROVISIONS 68 10.1
Defined Terms 68 10.2 The Agreement 69 10.3 Certain Common Terms 69 10.4
Headings; Singular and Plural 69 10.5 Performance; Time 69 10.6 Contracts 70
10.7 Laws 70 10.8 Accounting Terms and Principles 70 10.9 Payments 70

 

  



v

 



 

SCHEDULES

 

The following Schedules and Tables are attached to and are an integral part of
this Agreement:

 

 Schedule 1.1 Loan Schedule Table 1.3(a) Revolving Loan Table Schedule 1.3(b)
Form of Revolving Loan Note Schedule 1.3(f) Form of Revolving Loan Borrowing
Notice Schedule 1.7 Collateral Table Schedule 2.1 Closing Conditions Precedent
Schedule Schedule 2.3 Borrowing Base Addition Schedule Schedule 3.17
Organizational Structure Table Schedule 3.25 Approved Management Agreements as
of the Closing Date Schedule 4.3(b) Compliance Certificate Schedule 4.3(c)
Borrowing Base Certificate Schedule 4.7 Insurance Requirements Schedule Schedule
4.25(a) Conditional Approval Notice Form Schedule 4.25(b) Borrowing Base
Addition Notice Form Schedule 4.25(c) Proposal Package Schedule 4.29
Post-Closing Obligations Schedule 8.9(c) Assignment Form Schedule 10.1(a) Terms
Defined in Loan Agreement Provisions Schedule 10.1(b) Schedule of Defined Terms

 

 

vi

 

 

LOAN AGREEMENT

 

This LOAN AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of July 13, 2016, by and among LVP HOLD CO MEZZ III LLC, a
Delaware limited liability company (“Borrower”); and WESTERN ALLIANCE BANK, an
Arizona corporation (in its individual capacity, “Western Alliance Bank”), as
Agent for the several financial institutions from time to time party to this
Agreement (collectively, the “Lenders” and individually each a “Lender”) and for
itself as a Lender and such Lenders.

 

Now, therefore, in consideration of the mutual agreements, provisions and
covenants contained herein and other valuable consideration, the parties hereto
agree as follows:

 

Article 1
THE CREDITS

 

1.1              Amounts and Terms of Commitments. This Agreement and the other
Loan Documents contain the terms and conditions applicable to the loans
identified in the following “Credit Facilities Table” (the “Loan”). Attached as
Schedule 1.1 is a Schedule of Loans reflecting each Lender’s share of the Loan
(the “Loan Schedule”).

 

Credit Facilities Table Loan Aggregate Commitment Revolving Loans $60,000,000

 

1.2              [Intentionally Omitted]

 

1.3              The Revolving Facility.

 

(a)                Revolving Loans. Subject to the terms and conditions of this
Agreement and in reliance on the representations and warranties of the Credit
Parties contained herein and in the other Loan Documents, each Lender listed in
the “Revolving Loan Table” included as Table 1.3(a) on the Loan Schedule (each,
together with any Lender holding Revolving Loans, a “Revolving Loan Lender”)
severally and not jointly agrees to make Loans to Borrower (each such Loan, a
“Revolving Loan”), in an aggregate amount not to exceed at any time outstanding
the amount set forth in the Revolving Loan Table as such Lender’s Revolving Loan
Commitment (such Revolving Loan Commitment amount being referred to herein as
such Lender’s “Revolving Loan Commitment”); provided, however, that, after
giving effect to any borrowing of Revolving Loans, the aggregate principal
amount of all outstanding Revolving Loans shall not exceed the Borrowing Base
Amount.

 

 1 

 

 



(b)               Notes. The Revolving Loans made by each Revolving Loan Lender
are evidenced by this Agreement and, if requested by such Lender, a Revolving
Loan Note, substantially in the form of Schedule 1.3(b), payable to such Lender
in an amount equal to such Lender’s Revolving Loan Commitment (each, a
“Revolving Loan Note”).

 

(c)                Use of Revolving Loan Proceeds. Borrower agrees to use the
proceeds of the Revolving Loans exclusively to (i) repay Indebtedness of
Borrower (or its Subsidiaries), (ii) acquire new properties directly or through
its Subsidiaries, (iii) pay for capital expenditures incurred by Borrower or its
Subsidiaries, and (iv) such other uses approved by Agent in its sole and
absolute discretion, all of which are not in contravention of any Requirement of
Law and not in violation of this Agreement.

 

(d)               Repayments and Reborrowings. Subject to the other terms and
conditions of this Agreement, amounts borrowed under this Section 1.3 may be
repaid and reborrowed from time to time. No prepayment fee shall be due with
respect to repayments of Revolving Loans.

 

(e)                Revolving Loan Interest Rate and Payment Provisions.

 

(i)                 Interest Rate. Subject to the terms of Section 1.5, each
Revolving Loan shall bear interest on the outstanding principal amount thereof
from the Loan Advance Date for such Revolving Loan at the Variable Rate, such
annual rate to be computed using a 360-day year and charged for actual days
elapsed.

 

(ii)               Payments. Interest on each Revolving Loan shall be paid in
arrears on the first day of each calendar month with the first such payment due
on the first day of the month following the date of this Agreement. The entire
unpaid principal balance of each Revolving Loan, together with all accrued and
unpaid interest and all other amounts payable pursuant to this Agreement and the
other Loan Documents with respect to the Revolving Loans will be due and
payable, in full on the “Revolving Loan Maturity Date” which is the earlier to
occur of: (i) July 13, 2019; and (ii) the date on which the Revolving Loan
Aggregate Commitment shall otherwise terminate in accordance with the provisions
of this Agreement. The Revolving Loan Maturity Date shall not be extended unless
approved by Agent and Lenders in their sole and absolute discretion (subject to
Section 1.4.)

 

(iii)             Remargin. If at any time the outstanding principal balance of
Revolving Loans exceeds the Borrowing Base Amount, Borrower shall immediately
prepay the outstanding Revolving Loans in an amount sufficient to eliminate such
excess.

 

(f)                Procedure for Revolving Loan Borrowings.

 

(i)                 When Available; Limitations. Revolving Loans shall be made
from time to time on any Business Day during the period beginning on the Closing
Date and ending twenty days prior to the Revolving Loan Maturity Date; provided,
however, Revolving Loans will not be funded more frequently than once per
calendar month, unless otherwise agreed by Agent and Required Lenders. Each
Revolving Loan shall be in an aggregate amount of $500,000 or $100,000
increments in excess thereof.

 

 2 

 

 



(ii)               Notices and Fundings. Each borrowing of a Revolving Loan to
be made by the Revolving Loan Lenders on the same day shall be made upon the
Borrower’s irrevocable written notice to Agent (each, a “Revolving Loan
Borrowing Notice”) substantially in the form of Schedule 1.3(f), which Revolving
Loan Borrowing Notice must be received by Agent prior to 1:00 p.m. (Phoenix
time) on the date that is not less than three Business Days prior to the
requested borrowing date. Upon receipt of a Revolving Loan Borrowing Notice for
a particular Revolving Loan, Agent will promptly notify each Revolving Loan
Lender of such Revolving Loan Borrowing Notice and of the amount of such
Lender’s Commitment Percentage of such Revolving Loan. Unless Agent is otherwise
directed in writing by the Borrower, the proceeds of each requested Revolving
Loan after the Closing Date will be made available to Borrower by Agent by wire
transfer of such amount to Borrower pursuant to the wire transfer instructions
specified on the applicable Revolving Loan Borrowing Notice.

 

(g)               Unused Revolving Loan Commitment Fee. Borrower shall pay to
Agent a fee (the “Unused Revolving Loan Commitment Fee”) for the account of each
Revolving Loan Lender in an amount equal to: (i) the average daily balance of
the Revolving Loan Commitment of such Revolving Loan Lender during the preceding
Fiscal Quarter; less (ii) the average daily balance of all Revolving Loans held
by such Revolving Loan Lender during the preceding Fiscal Quarter; (iii) with
the result being multiplied by 0.50% per annum. The total Unused Revolving Loan
Commitment Fee to be paid by Borrower will be equal to the sum of all of the
Unused Revolving Loan Commitment Fees due to the Lenders, subject to
Section 1.12(e)(v). The Unused Revolving Loan Commitment Fee shall accrue at all
times from and after the execution and delivery of this Agreement and shall be
due and payable (i) quarterly in arrears on the fifteenth day after the end of
each Fiscal Quarter; (ii) on the Revolving Loan Maturity Date; and (iii) upon
the termination of the Revolving Loan Aggregate Commitment.

 

1.4              Extension of Maturity Date. At the Lenders’ sole discretion,
the Lenders (acting unanimously) may offer Borrower the option to extend the
Revolving Loan Maturity Date for one (1) year (to July 13, 2020). If the
Revolving Loan Maturity Date is so extended, the Lenders (acting unanimously),
at their sole discretion, may offer an additional option to extend the Revolving
Loan Maturity Date for one (1) more year (to July 13, 2021). Notwithstanding the
foregoing, the Revolving Loan Maturity Date may not be extended beyond July 13,
2021. In order to exercise such options to extend, Borrower, at a minimum, must
(i) notify Agent of its desire to extend the Revolving Loan Maturity Date at
least ninety (90) days prior to the then Revolving Loan Maturity Date, and (ii)
satisfy the following conditions by or on the Revolving Loan Maturity Date: (a)
Borrower has paid to Agent for the ratable benefit of Revolving Loan Lenders an
extension fee in the amount of one quarter percent (25 basis points) of the
aggregate Revolving Loan Commitments; (b) Agent shall have received a
certificate signed by a duly-authorized officer of Borrower stating that (1) no
Default or Event of Default has occurred and is continuing or would result from
such extension, (2) Borrower is in compliance with the financial covenants in
Section 4.22 both immediately before and after giving effect to such extension,
and (3) the representations and warranties contained in the Loan Documents are
true and correct in all material respects on and as of the extension date and
(c) Borrower shall have executed all other documents reasonably requested by
Agent with respect to any extension.

 

 3 

 

 



1.5              Other Interest Provisions.

 

(a)                Default Interest. At the election of Agent or the Required
Lenders while any Event of Default exists (or automatically while any Event of
Default under Section 6.1(a) or 6.1(f) exists), Borrower shall pay interest
(after as well as before entry of judgment thereon to the extent permitted by
law) on each Loan from and after the date of occurrence of such Event of
Default, at a rate per annum which is determined by adding two percent per annum
to the Variable Rate in effect from time to time with respect to such Loan. All
such interest shall be payable on demand of Agent or the Required Lenders.

 

(b)               Maximum Rate of Interest. Anything herein or in any of the
other Loan Documents to the contrary notwithstanding, the obligations of
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to any Requirement of Law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrower shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of the Lenders, is equal to the total interest that would have been received had
the interest payable hereunder been (but for the operation of this subsection)
been computed since the Closing Date as otherwise provided in this Agreement.

 

1.6              Closing. The closing (the “Closing”) with respect to the Loan
will occur within three Business Days following satisfaction (or waiver) of each
of the closing conditions precedent listed in Section 2.1 and on Schedule 2.1.
The date on which the Closing occurs and the Revolving Loan to be made at
Closing is funded is the “Closing Date.” Borrower hereby authorizes Agent to
insert the Closing Date on the first page hereof, as the date of this Agreement,
and in the various Loan Documents executed in connection with the Closing, as
the date thereof. The Closing must occur on or before 1:00 p.m. local time in
Phoenix, Arizona on July 14, 2016 (the “Closing Deadline”). If the Closing has
not occurred on or before the Closing Deadline, Lenders shall have absolutely no
obligation whatsoever to extend the Loan to Borrower. Agent may extend the
Closing Deadline in Agent’s sole discretion. Any Closing Deadline extension must
be in writing to be valid.

 

1.7              Collateral. All of the Obligations, including with respect to
the Loan, will be secured by the Collateral. At Closing, the Collateral will
include the Collateral described in the Collateral Table attached as
Schedule 1.7 (the “Collateral Table”) as well as all other Collateral described
in the Loan Documents.

 

 4 

 

 



1.8              Loan Accounts.

 

(a)                Maintenance of Loan Records. Agent, on behalf of the Lenders,
shall record on its books and records the amount of each Loan made, the interest
rate applicable, all payments of principal and interest thereon and the
principal balance thereof from time to time outstanding. On a monthly basis,
Agent shall deliver to Borrower a loan statement setting forth such record for
the immediately preceding calendar month. Such record shall, absent manifest
error, be conclusive evidence of the amount of the Loans made by the Lenders to
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of Borrower hereunder (and
under any Note) to pay any amount owing with respect to the Loans or provide the
basis for any claim against Agent.

 

(b)               Ownership Register. Agent, acting as a non-fiduciary agent of
Borrower solely for tax purposes and solely with respect to the actions
described in this subsection, shall establish and maintain at its address
referred to in Section 8.2 (or at such other address as Agent may notify
Borrower): (i) a record of ownership (the “Register”) in which Agent agrees to
register by book entry the interests (including any rights to receive payment
hereunder) of Agent and each Lender in the Revolving Loans, each of their
obligations under this Agreement to participate in each Loan, and any assignment
of any such interest, obligation or right; and (ii) accounts in the Register in
accordance with its usual practice in which it shall record: (A) the names and
addresses of the Lenders (and each change thereto pursuant to Sections 8.9 and
8.25); (B) the Commitments of each Lender; (C) the amount of each Loan and each
funding of any participation described in clause (i) of this subsection; (D) the
amount of any principal or interest due and payable or paid; and (E) any other
payment received by Agent from Borrower and its application to the Obligations.

 

(c)                Registered Obligations. Notwithstanding anything to the
contrary contained in this Agreement, the Loans (including any Notes evidencing
such Loans) are registered obligations, the right, title and interest of the
Lenders and their assignees in and to such Loans shall be transferable only upon
notation of such transfer in the Register and no assignment thereof shall be
effective until recorded therein. This Section 1.8 and Section 8.9 shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(d)               Access to Register. The Credit Parties, Agent, and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender for
all purposes of this Agreement. Information contained in the Register with
respect to any Lender shall be available for access by Borrower, Agent, or such
Lender during normal business hours and from time to time upon at least one
Business Day’s prior notice. No Lender shall, in such capacity, have access to
or be otherwise permitted to review any information in the Register other than
information with respect to such Lender, unless otherwise agreed by Agent.

 

1.9             Intentionally Omitted.

 

 5 

 

 



1.10          Intentionally Omitted.

 

1.11          Payments by Borrower.

 

(a)                Time, Manner and Place of Payment. All payments (including
prepayments) to be made by each Credit Party on account of principal, interest,
fees and other amounts required hereunder shall be made without set off,
recoupment, counterclaim or deduction of any kind, shall, except as otherwise
expressly provided herein, be made to Agent (for the ratable account of the
Persons entitled thereto) at the address for payment specified in the signature
page hereof in relation to Agent (or such other address as Agent may from time
to time specify in accordance with Section 8.2), including payments utilizing
the ACH system, and shall be made in Dollars and by wire transfer or ACH
transfer in immediately available funds (which shall be the exclusive means of
payment hereunder), no later than noon (Phoenix time) on the date due. Any
payment which is received by Agent later than noon (Phoenix time) may in Agent’s
discretion be deemed to have been received on the immediately succeeding
Business Day and any applicable interest or fee shall continue to accrue.
Borrower and each other Credit Party hereby irrevocably waives the right to
direct the application during the continuance of an Event of Default of any and
all payments in respect of any Obligation and any proceeds of Collateral. If any
payment hereunder shall be stated to be due on a day and such day is not a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be. All payments with respect to the
Obligations, including payments made by ACH debit, shall be in U.S. dollars and
shall be made from a business deposit account in Borrower’s name at a U.S. bank.

 

(b)               Revolving Loans to Fund Interest, Fees, and Other Amounts.
Borrower hereby authorizes Agent and each Lender to make a Revolving Loan to pay
(i) interest, principal, agent fees, and Unused Commitment Fees, in each
instance, on the date due; or (ii) after five days’ prior notice to Borrower,
other fees, costs or expenses payable by Borrower or any other Credit Party
hereunder or under the other Loan Documents.

 

(c)                Application of Payments After Event of Default. During the
continuance of an Event of Default, Agent may, and, upon the direction of
Required Lenders, shall apply any and all payments received by Agent in respect
of any Obligation in accordance with priorities specified in this
subsection (c). Notwithstanding any provision herein to the contrary, all
payments made by Credit Parties to Agent after any or all of the Obligations
have been accelerated (so long as such acceleration has not been rescinded),
including proceeds of Collateral, shall be applied as follows:

 

(i)                 First, to payment of costs and expenses, including
reasonable attorneys’ fees and expenses, of Agent payable or reimbursable by the
Credit Parties under the Loan Documents;

 

(ii)               Second, to payment of reasonable attorneys’ fees and expenses
of the Lenders payable or reimbursable by Borrower under this Agreement;

 

 6 

 



(iii)             Third, to payment of all accrued unpaid interest on the
Obligations and fees owed to Agent and the Lenders;

 

(iv)             Fourth, to payment of principal of the Obligations, including
Obligations under any Secured Rate Contract;

 

(v)               Fifth, to payment of any other amounts owing constituting
Obligations; and

 

(vi)             Sixth, any remainder shall be for the account of and paid to
whoever may be lawfully entitled thereto.

 

In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category; and each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses (iii), (iv), and (v) above.

 

1.12          Payments by the Lenders to Agent; Settlement.

 

(a)                Funding Requirements. Agent may, on behalf of the Lenders,
disburse funds to Borrower for Loans requested. Each Lender shall reimburse
Agent on demand for all funds disbursed on its behalf by Agent, or if Agent so
requests, each Lender will remit to Agent its Commitment Percentage of any Loan
before Agent disburses same to Borrower. If Agent elects to require that each
Lender make funds available to Agent prior to disbursement by Agent to Borrower,
Agent shall advise each Lender by telephone or fax of the amount of such
Lender’s Commitment Percentage of the Loan requested by Borrower no later than
the Business Day prior to the scheduled borrowing date applicable thereto, and
each such Lender shall pay Agent such Lender’s Commitment Percentage of such
requested Loan, in same day funds, by wire transfer to Agent’s account, as set
forth on Agent’s signature page hereto, no later than noon (Phoenix time) on
such scheduled borrowing date. Nothing in this subsection (a) or elsewhere in
this Agreement or the other Loan Documents, including the other provisions of
this Section 1.12, shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that Agent any Lender or
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

(b)               Agent Payments to Lenders; Settlement. At least once each
calendar month or more frequently at Agent’s election (each, a “Settlement
Date”), Agent shall advise each Lender by telephone or fax of the amount of such
Lender’s Commitment Percentage of principal, interest and fees paid for the
benefit of the Lenders with respect to each applicable Loan. Except as otherwise
provided in Section 1.12(e)(iii) and Section 1.12(e)(v), Agent shall pay to each
Lender such Lender’s Commitment Percentage of principal, interest and fees paid
by Borrower since the previous Settlement Date for the benefit of such Lender on
the Loans held by it. Such payments shall be made by wire transfer to such
Lender not later than 1:00 p.m. (Phoenix time) on the next Business Day
following each Settlement Date.

 

 7 

 

 



(c)                Availability of Lender’s Commitment Percentage. Agent may
assume that each Revolving Loan Lender will make its Commitment Percentage of
each Revolving Loan available to Agent on each borrowing date. If such
Commitment Percentage is not, in fact, paid to Agent by such Revolving Loan
Lender when due, Agent will be entitled to recover such amount on demand from
such Revolving Loan Lender without setoff, counterclaim or deduction of any
kind. If any Revolving Loan Lender fails to pay the amount of its Commitment
Percentage forthwith upon Agent’s demand, Agent shall promptly notify the
Borrower, and Borrower shall immediately repay such amount to Agent. Nothing in
this subsection or elsewhere in this Agreement or the other Loan Documents shall
be deemed to require Agent to advance funds on behalf of any Revolving Lender or
to relieve any Revolving Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Borrower may have against any
Revolving Lender as a result of any default by such Revolving Lender hereunder.
Without limiting the provisions of subsection (b) above, to the extent that
Agent advances funds to Borrower on behalf of any Revolving Loan Lender and is
not reimbursed therefor on the same Business Day as such advance is made, Agent
shall be entitled to retain for its account all interest accrued on such advance
from the date such advance was made until reimbursed by the applicable Revolving
Loan Lender.

 

(d)               Return of Payments.

 

(i)                 Recovery from the Lenders. If Agent pays an amount to a
Lender under this Agreement in the belief or expectation that a related payment
has been or will be received by Agent from Borrower and such related payment is
not received by Agent, then Agent will be entitled to recover such amount from
such Lender on demand without setoff, counterclaim or deduction of any kind.

 

(ii)               Returned Payments. If Agent determines at any time that any
amount received by Agent under this Agreement or any other Loan Document must be
returned to any Credit Party or paid to any other Person pursuant to any
insolvency law or otherwise, then, notwithstanding any other term or condition
of this Agreement or any other Loan Document, Agent will not be required to
distribute any portion thereof to any Lender. In addition, each Lender will
repay to Agent on demand any portion of such amount that Agent has distributed
to such Lender, together with interest at such rate, if any, as Agent is
required to pay to Borrower or such other Person, without setoff, counterclaim
or deduction of any kind, and Agent will be entitled to set-off against future
distributions to such Lender any such amounts (with interest) that are not
repaid on demand.

 

(e)                Non-Funding Lenders.

 

(i)                 Responsibility. The failure of any Non-Funding Lender to
make any Revolving Loan, or to fund any purchase of any participation to be made
or funded by it, or to make any payment required by it under any Loan Document
on the date specified therefor shall not relieve any other Lender of its
obligations to make such loan, fund the purchase of any such participation, or
make any other such required payment on such date, and neither Agent nor, other
than as expressly set forth herein, any other Lender shall be responsible for
the failure of any Non-Funding Lender to make a loan, fund the purchase of a
participation or make any other required payment under any Loan Document.

 

 8 

 

 



(ii)               Voting Rights. Notwithstanding anything set forth herein to
the contrary, including Section 8.1, a Non-Funding Lender shall not have any
voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” or a “Revolving Loan Lender” (or be, or have its Loans and
Commitments, included in the determination of “Required Lenders”, or “Lenders
directly affected” pursuant to Section 8.1) for any voting or consent rights
under or with respect to any Loan Document, provided that: (A) the Commitment of
a Non-Funding Lender may not be increased, extended or reinstated; (B) the
principal of a Non-Funding Lender’s Loans may not be reduced or forgiven; and
(C) the interest rate applicable to Obligations owing to a Non-Funding Lender
may not be reduced, in each case, without the consent of such Non-Funding
Lender. Moreover, for the purposes of determining Required Lenders, the Loans
and Commitments held by Non-Funding Lenders shall be excluded from the total
Loans and Commitments outstanding.

 

(iii)             Borrower Payments to a Non-Funding Lender. Agent shall be
authorized to use all payments received by Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties. With respect to such
Non-Funding Lender’s failure to fund Revolving Loans, any amounts applied by
Agent to satisfy such funding shortfalls shall be deemed to constitute a
Revolving Loan or amount of the participation required to be funded and, if
necessary to effectuate the foregoing, the other Revolving Lenders shall be
deemed to have sold, and such Non-Funding Lender shall be deemed to have
purchased, Revolving Loans from the other Revolving Loan Lenders until such time
as the aggregate amount of the Revolving Loans are held by the Revolving Loan
Lenders in accordance with their Commitment Percentages of the Revolving Loan
Aggregate Commitment. Any amounts owing by a Non-Funding Lender to Agent which
are not paid when due shall accrue interest at the interest rate applicable
during such period to Revolving Loans. If Agent is holding cash collateral of a
Non-Funding Lender that cures pursuant to clause (iv) below or that ceases to be
a Non-Funding Lender pursuant to the definition of Non-Funding Lender, Agent
shall return the unused portion of such cash collateral to such Lender. The
“Aggregate Excess Funding Amount” of a Non-Funding Lender shall be the aggregate
amount of all unpaid obligations owing by such Lender to Agent and other Lenders
under the Loan Documents, including such Lender’s pro rata share of all
Revolving Loans.

 

(iv)             Cure. A Lender may cure its status as a Non-Funding Lender
under clause (a) of the definition of Non-Funding Lender if such Lender fully
pays to Agent, on behalf of the applicable Secured Parties, the Aggregate Excess
Funding Amount, plus all interest due thereon. Any such cure shall not relieve
any Lender from liability for breaching its contractual obligations hereunder.

 

 9 

 

 



(v)               Fees. A Lender that is a Non-Funding Lender pursuant to
clause (a) of the definition of Non-Funding Lender shall not earn and shall not
be entitled to receive, and Borrower shall not be required to pay, such Lender’s
portion of the Unused Revolving Loan Commitment Fee during the time such Lender
is a Non-Funding Lender pursuant to clause (a) of such definition.

 

(f)                Procedures. Agent is hereby authorized by each Credit Party
and each other Secured Party to establish procedures (and to amend such
procedures from time to time) to facilitate administration and servicing of the
Loans and other matters incidental thereto. Without limiting the generality of
the foregoing, Agent is hereby authorized to establish procedures to make
available or deliver, or to accept, notices, documents and similar items on, by
posting to or submitting and/or completion, on E-Systems.

 

1.13          Borrowing Base Valuation. Agent will determine the Borrowing Base
Amount from time to time (each such date, a “Borrowing Base Valuation Date”),
including, without limitation, (i) as of the Closing Date, (ii) as of the end of
each Fiscal Quarter based upon the Financial Statements and Borrowing Base
Certificate provided pursuant to Sections 4.2 and 4.3, and (iii) upon receipt of
any new or updated Acceptable Appraisal ordered by Agent. If Borrower fails to
provide Agent with the required Financial Statements or a Borrowing Base
Certificate for any quarter pursuant to Sections 4.2 and 4.3 (and fails to cure
such breach within the cure period set forth in Section 6.1(d), if applicable),
Agent and Required Lenders may, in their sole discretion, elect to deem the
Total Borrowing Base Value to be zero dollars until such Financial Statements
and Borrowing Base Certificate are provided to Agent.

 

1.14          Cash Management.

 

(a)                Borrower shall deposit, and shall cause Manager to deposit,
all Operating Revenues into a Depository Account in which Borrower has granted
to Agent a perfected security interest pursuant to a Blocked Account Agreement.
On or before Closing (and thereafter as needed), Borrower and Manager shall give
irrevocable notices to all current Credit Card Issuers or any other account
debtors doing business with Borrower or any of the Borrowing Base Assets to make
or wire all payments to a Depository Account in which Borrower has granted to
Agent a perfected security interest. Within thirty (30) days after (i) the
Closing with respect to the initial Borrowing Base Assets or (ii) the date of
submission as a Borrowing Base Asset with respect to all subsequently added
Borrowing Base Assets, Borrower shall deliver to Agent such notices signed by
Borrower and will endeavor to have them countersigned by each Credit Card
Issuer. Borrower and Manager shall give the same irrevocable notice to all
future Credit Card Issuers and other account debtors concurrently with entering
into agreements with such parties and, in the case of future Credit Card
Issuers, shall deliver to Agent all such notices signed by Borrower and will
endeavor to have them countersigned by each future Credit Card Issuer within
thirty (30) days thereafter. Each reference to Borrower in this Section 1.14
shall also include the TRS Lessee for each Hotel Asset, and Borrower shall cause
each TRS Lessee to comply with this Section 1.14.

 

 10 

 

 



(b)               During any Sweep Period, commencing upon the written request
of Agent:

 

(i)                 Upon notice from Agent, the financial institution who is a
party to the Blocked Account Agreement shall transfer all funds then on deposit,
and thereafter deposited, in its Depository Account to an account maintained by
Agent in Agent’s name (or such other account name as Agent may elect) at Western
Alliance Bank or another bank selected by Agent in its sole discretion (the
“Agent Account”). Such transfers to the Agent Account shall continue until a
Sweep Period no longer exists.

 

(ii)               Upon Agent’s determination that a Sweep Period no longer
exists, Agent shall transfer all funds then on deposit in the Agent Account to
the Depository Account and shall notify the applicable financial institution to
cease transferring funds to the Agent Account.

 

(iii)             Borrower acknowledges that more than one Sweep Period may
occur during the term of the Loan.

 

(c)                The Agent Account, and all funds at any time on deposit
therein, shall be subject to the following:

 

(i)                 At any time on or after the first day of each month, Agent
shall withdraw from the Agent Account an amount equal in the aggregate to all
debt service, reserve amounts (including Tax & Assessment Impositions in
accordance with Section 4.24), fees, costs, expenses and other amounts then
owing to Secured Parties under the Loan Documents.

 

(ii)               Borrower shall submit to Agent a monthly a disbursement
request containing detailed description of Operating Expenses then owing,
together with invoices, bills of sale and such other evidence as Agent may
request to confirm the amount and nature of each such Operating Expense. Each
such disbursement request shall reflect Operating Expenses shown on the
then-current operating budget for such Borrowing Base Asset or be accompanied by
a detailed explanation for the variance.

 

(iii)             After payment of all amounts described under Section
1.14(c)(i) and upon Agent’s approval of each disbursement request, Agent shall
disburse funds from the Agent Account to pay Operating Expenses described in the
approved disbursement request, which disbursements shall be made by Agent to
Borrower or the Manager who shall then pay such expenses and provide Agent with
reasonable evidence of such payment within ten (10) Business Days of receipt of
such disbursement. Such disbursement request may also include sales taxes, which
Agent shall release from the Agent Account as the item with first priority to be
paid as Operating Expenses.

 

(iv)             Agent, in its sole discretion, may apply all of the funds then
on deposit in the Agent Account (after payment of debt service, reserve amounts
and Operating Expenses then owing) to pay down the principal balance of the
Revolving Loans, provided that unless the Revolving Loans have been accelerated
or have otherwise become due and payable in full, Agent shall not by such
application of such excess funds reduce the balance in any Agent Account to less
than $50,000. Thereafter, Agent, in its sole discretion, may continue to apply
all of the funds remaining in the Agent Account after payment of debt service,
reserve amounts and Operating Expenses each month to pay down the principal
balance of the Revolving Loans until the Sweep Period terminates. In no way
shall Agent's review, approval or payment of any disbursement request be deemed
to impose any obligation on Agent to manage or operate any Hotel Asset or to pay
any Operating Expense (except out of available funds on deposit in the Agent
Account as set forth herein) or be deemed or construed as an approval of the
amount of any Operating Expense (except to the extent that Agent determines a
particular amount does not constitute an Operating Expense) or the performance
of any vendor supplying materials or services to a Hotel Asset.

 

 11 

 

 



(v)               Nothing in this Section 1.14 shall obligate Agent to make any
advances or loans to or for the benefit of Borrower other than disbursements of
available funds in the Agent Account from time to time as described in this
Section 1.14.

 

(vi)             To secure the Obligations, Borrower grants to Agent a security
interest in all funds held in the Agent Account. While an Event of Default
exists, Agent shall be entitled, without notice to Borrower, to apply any funds
in the Agent Account to satisfy Borrower's obligations under the Loan Documents.

 

Article 2
CONDITIONS PRECEDENT

 

2.1              Closing Conditions Precedent. The obligation of each Lender to
make its initial Loans to be funded at Closing and to close the transactions
contemplated by this Agreement is subject to Agent’s satisfaction with or waiver
of, in Agent’s sole discretion and in each case on or prior to the Closing
Deadline, the closing conditions precedent set forth in this Section and on the
Closing Conditions Precedent Schedule attached as Schedule 2.1, including all
required deliverables, each at the expense of the Credit Parties:

 

(a)                Borrowing Base Certificate. Borrower shall have provided to
Agent a Borrowing Base Certificate setting forth the Total Borrowing Base Value
as of the Closing Date.

 

2.2              Conditions Precedent to Funding Revolving Loans Post-Closing.
Except as otherwise expressly provided herein, no Revolving Loan Lender shall be
obligated to fund any Revolving Loan after the Closing, if, as of the date of
funding, the conditions in this Section 2.2 are not satisfied. The request by
Borrower and acceptance by Borrower of the proceeds of such Revolving Loan shall
be deemed to constitute, as of the date thereof, both a representation and
warranty by Borrower that the conditions in this Section 2.2 have been satisfied
and a reaffirmation by each Credit Party of the granting and continuance of
Agent’s Liens, on behalf of itself and the Secured Parties, pursuant to the
Collateral Documents.

 

 12 

 

 



(a)                Representations and Warranties True and Correct. All
representations and warranties by any Credit Party contained herein or in any
other Loan Document are true and correct in all material respects (without
duplication of any materiality qualifier contained therein), unless Agent or
Required Lenders have determined to make such Revolving Loan notwithstanding the
fact that such warranty or representation is untrue or incorrect.

 

(b)               No Default or Event of Default. No Default or Event of Default
has occurred and is continuing or would reasonably be expected to result after
giving effect to such Revolving Loan, unless Agent or Required Lenders shall
have determined to make such Revolving Loan notwithstanding the existence of
such Default or Event of Default.

 

(c)                Payment of Costs, Expenses and Fees. All costs, expenses and
fees to be paid by Borrower on or before the date of funding of such Revolving
Loan shall have been paid in full.

 

(d)               No Material Adverse Effect. No Material Adverse Effect shall
have occurred since Closing, and there shall be no facts or circumstances
existing and not previously disclosed in writing to Agent or the Lenders with
respect to any Credit Party, the Collateral, the seller, if any, of the
Collateral, any other Person representing or otherwise acting on behalf of a
Credit Party, or the transactions contemplated by the Loan Documents, in Agent’s
reasonable judgment, are inconsistent in a material and adverse manner with any
such information disclosed to Agent prior to Closing.

 

(e)                Loan Documents. Agent shall have received and has filed or
recorded, as applicable, such documents as Agent may require to (i) continue the
full benefits of the Loan Documents; and (ii) protect, preserve, maintain,
continue, and enforce Agent’s rights in (and the priority of Agents Liens on)
the Collateral, including consents, intercreditor agreements, and subordination
agreements, in each case duly executed and, where appropriate, acknowledged by
the appropriate parties (with each such document or instrument to be deemed to
be a Loan Document).

 

(f)                Borrowing Base Amount. After giving effect to any Loan, the
aggregate outstanding amount of the Revolving Loans would not exceed the
Borrowing Base Amount.

 

(g)               Borrowing Base Certificate. Not less than five (5) Business
Days before the Revolving Loan is to be made, Agent shall have received a
current Borrowing Base Certificate dated as of the latest Borrowing Base
Valuation Date and computed as if the requested Revolving Loan had been made on
such date.

 

(h)               Capital Expenditure Information. If the Revolving Loan is to
be made to pay for capital expenditures, Borrower shall have provided Agent with
any cost information with respect to such capital expenditures, as required by
Agent in its reasonable discretion.

 

(i)                 Purchase of Borrowing Base Assets. If the Revolving Loan is
to be made to pay costs associated with the purchase of a Borrowing Base Asset,
Agent shall have received all information required by Agent in connection with
such purchase, and the applicable Hotel Asset must qualify as a Borrowing Base
Asset upon the disbursement of the proceeds of such Revolving Loan.

 

 13 

 

 



(j)                 Incurrence Tests. Not less than five (5) Business Days
before the Revolving Loan is to be made, Agent shall have received a certificate
of Borrower demonstrating to Agent’s satisfaction Borrower’s compliance with the
financial covenants set forth in Section 4.22 on a pro forma basis after giving
effect to the proposed borrowing, together with supporting information in detail
satisfactory to Agent.

 

2.3              Conditions Precedent to Classification as a Borrowing Base
Asset. Prior to any Hotel Asset being classified as a Borrowing Base Asset, the
conditions set forth in Schedule 2.3 must be satisfied with respect to such
Hotel Asset. In addition, if a Hotel Asset is to be added as a Borrowing Base
Asset after the Closing Date, Borrower must comply with Section 4.25.

 

Article 3
REPRESENTATIONS AND WARRANTIES

 

Borrower acknowledges and agrees that the representations and warranties in this
Article are a material consideration to Agent and the Lenders; that Agent and
the Lenders are relying on their correctness and completeness in entering into
this Agreement and making the Loans available to Borrower; and that these
representations and warranties are true and accurate as of the date hereof, will
be true and accurate as of the Closing, as if made at Closing, and will survive
the Closing, regardless of any investigation or inspection by Agent or any
Lender. Accordingly, Borrower represents, warrants, and certifies to and
covenants with Agent and the Lenders that:

 

3.1              Corporate Existence and Power. Each Credit Party (a) is a
corporation, limited liability company or limited partnership, as applicable,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, organization or formation, as applicable; (b)
has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Loan Documents to which
it is a party; (c) is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license; and (d) is in compliance with all Requirements of Law; except, in
each case referred to in clause (c) or clause (d), to the extent that the
failure to do so would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

 

3.2              Corporate Authorization; No Contravention. The execution,
delivery and performance by each of the Credit Parties of this Agreement and any
other Loan Document to which such Person is party, have been duly authorized by
all necessary action, and do not and will not (a) contravene the terms of any of
that Person’s Organization Documents; (b) conflict with or result in any
material breach or contravention of, or result in the creation of any Lien
under, any document evidencing any material Contractual Obligation to which such
Person is a party or any order, injunction, writ or decree of any Governmental
Authority to which such Person or its Property is subject; or (c) violate any
material Requirement of Law in any material respect.

 

 14 

 

 



3.3              Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
of this Agreement or any other Loan Document except (a) for recordings and
filings in connection with the Liens granted to Agent under the Collateral
Documents; and (b) those obtained or made on or prior to the Closing Date.

 

3.4              Binding Effect. This Agreement and each other Loan Document to
which any Credit Party is a party constitute the legal, valid and binding
obligations of each such Person, enforceable against such Person in accordance
with their respective terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.

 

3.5              Litigation and Condemnation. There are no actions, suits,
proceedings, claims or disputes pending, or to the knowledge of Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, including condemnation proceedings or proceedings in
lieu of condemnation, against Borrower, any of its Subsidiaries or any of their
respective Properties which (a) purport to affect or pertain to this Agreement,
any other Loan Document, or any of the transactions contemplated hereby or
thereby; (b) would reasonably be expected to result in monetary judgment(s) or
relief, individually or in the aggregate, in excess of $500,000 for any Site; or
(c) seek an injunction or other equitable relief which would reasonably be
expected to have a Material Adverse Effect. No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement or any other Loan Document or
directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

 

3.6              Administrative, Criminal and Governmental Audits and
Investigations. There are no administrative or criminal matters or
investigations or government investigations, or other similar matters currently
pending or, to the knowledge of each Credit Party, threatened that involve any
Credit Party nor has any Credit Party been involved in any such matters within
the past seven years.

 

3.7              No Default. No Default or Event of Default exists or would
result from the incurring of any Obligations by any Credit Party or the grant or
perfection of Agent’s Liens on the Collateral. No Credit Party is in default
under or with respect to any Contractual Obligation in any respect which,
individually or together with all such defaults, would reasonably be expected to
have a Material Adverse Effect.

 

3.8              ERISA Compliance. None of the Credit Parties maintains, or has
any Liabilities with respect to, any Title IV Plan, Multiemployer Plan, and
other material Benefit Plan.

 

3.9              Use of Proceeds; Margin Stock. The proceeds of the Loans are
intended to be and shall be used solely for the purposes set forth in and
permitted by Section 1.3(c) and are intended to be and shall be used in
compliance with Section 5.8. Neither the Borrower nor any of its Subsidiaries is
engaged in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock. Proceeds of the
Loans shall not be used for the purpose of purchasing or carrying Margin Stock.
As of the Closing Date, neither the Borrower nor any of its Subsidiaries owns
any Margin Stock.

 

 15 

 

 



3.10          Ownership of Property; Liens. Each of the Credit Parties which
owns a Borrowing Base Asset has good record and marketable title in fee simple
to each Site that is a Borrowing Base Asset, and good and valid title to all
owned personal property and valid leasehold interests in all leased personal
property, in each instance, necessary or used in the ordinary conduct of their
respective businesses. None of the Property of any Credit Party is subject to
any Liens other than Permitted Liens. All material Permits required to have been
issued or appropriate to enable each such Site to be lawfully occupied and used
for all of the purposes for which it is currently occupied and used have been
lawfully issued and are in full force and effect. All Real Estate and all
personal property of each Subsidiary Guarantor are subject to Liens in favor of
Agent for the benefit of the Secured Parties.

 

3.11          Taxes. All federal, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all Taxes reflected therein or otherwise due and
payable have been paid prior to the date on which any Liability may be added
thereto for non-payment thereof except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Tax Affiliate in accordance with
GAAP. To Borrower’s knowledge, no Tax Return is under audit or examination by
any Governmental Authority and no notice of any audit or examination or any
assertion of any claim for Taxes has been given or made by any Governmental
Authority. Proper and accurate amounts have been withheld by each Tax Affiliate
from their respective employees for all periods in full and complete compliance
with the tax, social security and unemployment withholding provisions of
applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities. No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b) or has been a member of an affiliated, combined or unitary group
other than the group of which a Tax Affiliate is the common parent.

 

3.12          Financial Condition.

 

(a)                Pre-Closing Financial Statements. To Borrower’s knowledge,
the financial statements delivered to Agent for each of the Borrowing Base
Assets for the trailing twelve months ending April 30, 2016, present fairly in
all material respects the results of operations for each Borrowing Base Asset
for the periods covered thereby.

 

(b)               Absence of Material Adverse Effects. Since December 31, 2015,
there has been no Material Adverse Effect.

 

(c)                Indebtedness and Contingent Obligations. The Borrower and its
Subsidiaries have no Indebtedness other than Indebtedness permitted pursuant to
Section 5.5 and have no Contingent Obligations other than Contingent Obligations
permitted pursuant to Section 5.9.

 

 16 

 

 



(d)               Closing Projections. All financial performance projections
delivered to Agent, including the financial performance projections delivered on
or prior to the Closing Date, represent Borrower’s best good faith estimate of
future financial performance and are based on assumptions believed by Borrower
to be fair and reasonable in light of current market conditions, it being
acknowledged and agreed by Agent and the Lenders that projections as to future
events are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may differ from the projected
results.

 

3.13          Regulated Entities. None of any Credit Party, any Person
controlling any Credit Party, or any Affiliate of any Credit Party, is (a) an
“investment company” within the meaning of the Investment Company Act of 1940;
or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any state public utilities code, or any other federal or state
statute, rule or regulation limiting its ability to incur Indebtedness, pledge
its assets or perform its obligations under the Loan Documents.

 

3.14          Solvency. Both before and after giving effect to (a) the Loans
made on or prior to the date this representation and warranty is made or remade;
(b) the disbursement of the proceeds of such Loans to Borrower or as directed by
the Borrower; and (c) payment and accrual of all transaction costs in connection
with the foregoing, both the Credit Parties taken as a whole and each Credit
Party individually are Solvent. This Agreement and the other Loan Documents were
executed and delivered to the Agent by each Credit Party in good faith, and the
Obligations incurred thereunder and the Liens granted thereunder were incurred
and granted in a substantially contemporaneous exchange for fair equivalent
value.

 

3.15          Labor Relations. There are no strikes, work stoppages, slowdowns
or lockouts existing, pending (or, to the knowledge of Borrower, threatened)
against or involving any Credit Party, except for those that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. There is no
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any Credit
Party. To Borrower’s knowledge, (a) no petition for certification or election of
any such representative is existing or pending with respect to any employee of
any Credit Party; and (b) no such representative has sought certification or
recognition with respect to any employee of any Credit Party.

 

3.16          Brokers’ Fees; Transaction Fees. Except for fees payable to Agent
and the Lenders, none of the Credit Parties has any obligation to any Person in
respect of any finder’s, broker’s or investment banker’s fee in connection with
the transactions contemplated hereby.

 

3.17          Ventures, Subsidiaries and Affiliates; Outstanding Stock. Borrower
(a) has no Subsidiaries, except as may be disclosed on Schedule 3.17 (the
“Organizational Structure Table”) and (b) is not engaged in any joint venture or
partnership with any other Person. All issued and outstanding Stock and Stock
Equivalents of Borrower are duly authorized and validly issued, fully paid,
non-assessable, and free and clear of all Liens. All such securities were issued
in compliance with all applicable state and federal laws concerning the issuance
of securities. All of the issued and outstanding Stock of Borrower and each
Subsidiary of Borrower, if any, is owned by each of the Persons and in the
amounts set forth on the Organizational Structure Table. Except as set forth on
the Organizational Structure Table, there are no pre-emptive or other
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which Borrower may be required to issue, sell, repurchase
or redeem any of its Stock or Stock Equivalents or any Stock or Stock
Equivalents of its Subsidiaries. Set forth on the Organizational Structure Table
is a true and complete organizational chart for Borrower and its Subsidiaries,
which the Credit Parties shall update upon notice to Agent promptly following
the incorporation, organization or formation of any Subsidiary.

 

 17 

 

 



3.18          Bonding. No Credit Party is a party to or bound by any surety bond
agreement, indemnification agreement therefor or bonding requirement with
respect to products or services sold by it.

 

3.19          Full Disclosure. None of the representations or warranties made by
any Credit Party as of the date such representations and warranties are made or
deemed made, and none of the statements contained in each exhibit, report,
statement or certificate furnished by or on behalf of any Credit Party in
connection with the Loan Documents (including the offering and disclosure
materials, if any, delivered by or on behalf of any Credit Party to Agent or the
Lenders prior to the Closing Date), contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time when made or delivered.

 

3.20          Foreign Assets Control Regulations and Anti-Money Laundering. Each
Credit Party and its Affiliates (each, an “AML Party”) is and will remain in
compliance with the following (collectively, the “AML Requirements”): all U.S.
economic sanctions laws and executive orders; all regulations promulgated by the
U.S. Office of Foreign Assets Control (“OFAC”); and all applicable anti-money
laundering and counter-terrorism provisions of the Bank Secrecy Act, the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, P.L. 107-56 (the “Patriot Act”), and all
rules and regulations issued pursuant to such laws, including those relating to
“know your customer”, anti-money laundering, and anti-terrorism. No AML Party is
or will become a Person (a) included by OFAC on the list of Specially Designated
Nationals and Blocked Persons (the “SDN List”) or who is otherwise the target of
U.S. economic sanctions laws, such that, in either case, a U.S. Person cannot
engage in business transactions with such Person; or (b) that is Controlled by,
or acting, directly or indirectly, for or on behalf of, any Person on the SDN
List or a foreign government that is the target of U.S. economic sanctions
prohibitions, such that entry into or performance under any Loan Document would
violate any Requirement of Law. For purposes of this Section 3.20, “Affiliate”
does not include the shareholders of any entity that is publicly traded on a
recognized national United States stock exchange.

 

3.21          Intentionally Omitted.

 

3.22          Bankruptcy and Similar Matters. There are no bankruptcy,
insolvency, or similar proceeding currently pending or, to the knowledge of
Borrower, threatened against any Credit Party. During the past seven years: (a)
no assets of any Credit Party have been the subject of any foreclosure or
similar proceeding or been transferred by deed in lieu; (b) no Credit Party has
filed (or had filed against such Credit Party) a petition under the U.S.
Bankruptcy Reform Act of 1978, 11 U.S.C. §101, et seq. (the “Bankruptcy Code”)
or obtained a discharge of its debts under the Bankruptcy Code; and (c) no
Person that is a principal officer, executive, member, manager or shareholder of
a Credit Party held a similar position in an entity that, during the time such
Person held such position or within one year after leaving such position, filed
(or had filed against it) a petition under the Bankruptcy Code or that obtained
a discharge of its debts under the Bankruptcy Code.

 

 18 

 

 



3.23          Site Conditions, Zoning, Access, and Utilities. Each Site,
including all buildings and other improvements associated with such Site, is in
good condition and repair, ordinary wear and tear excepted; free (to the
knowledge of Borrower) from structural defects. Permanent, legal access is
available to each Site from a physically open and dedicated public right-of-way.
Each Site is unconditionally zoned by the appropriate Governmental Authority for
the use of such Site for the Permitted Concept. Adequate public or private
utilities are available at each Site to permit operation of such Site as a
Permitted Concept, and all utility connection fees and use charges have been
paid in full.

 

3.24          License Agreement. Borrower has delivered to Agent a fully
executed, complete copy of each License Agreement affecting a Site. Each License
Agreement is in full force and effect, the entire interest of the franchisee
thereunder is owned by one or more Credit Parties, and such interest has not
been assigned, transferred, mortgaged, or otherwise encumbered other than
pursuant to Lender’s Liens. The term of each License Agreement exceeds the
Revolving Loan Maturity Date. No notice of default from the Licensor has been
received by Borrower or any other Credit Party with respect to any License
Agreement that has not been cured, and no notice of default to the Licensor has
been given that has not been cured. To the knowledge of Borrower, no event has
occurred and no condition exists, including with respect to any required
remodeling or re-imaging, that, with the giving of notice or the lapse of time
or both, would constitute a default under any License Agreement. No Credit Party
is subject to any property or performance improvement plan or similar
requirement under any License Agreement (each, a “PIP”) or, if a Credit Party is
subject to a PIP, the requirements thereof have been fully disclosed to Agent,
including expenses, required reserves, and other requirements. Each Borrowing
Base Asset is subject to an Approved License Agreement with an Approved
Licensor.

 

3.25          Management Agreement. Borrower has delivered to Agent a fully
executed, complete copy of each Management Agreement affecting a Site. Each
Management Agreement is in full force and effect, the entire interest of the
owner thereunder is owned by the Credit Party that owns or leases such Site, and
such interest has not been assigned, transferred, mortgaged, or otherwise
encumbered other than pursuant to Liens in favor of Agent. No notice of default
from Manager has been received by Borrower or any other Credit Party that has
not been cured, and no notice of default to such Manager has been given that has
not been cured. To Borrower’s knowledge, no event has occurred and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute a default under the Management Agreement. Each Management Agreement
(a) is fully subordinate to the Loan and Loan Documents, including to all Liens
in Agent’s favor; and (b) does not contain any rights of first refusal or other
options in favor of Manager to acquire any Collateral or other property of a
Credit Party. Each Borrowing Base Asset is operated and managed by an Approved
Manager pursuant to an Approved Management Agreement. Each Approved Management
Agreement as of the Closing Date is set forth on Schedule 3.25.

 

 19 

 

 



3.26          Non-Foreign Status. Borrower is not a “foreign corporation”,
“foreign partnership”, “foreign trust”, “foreign estate” or “foreign person,” as
those terms are defined by the Code.

 

3.27          Commercial Purpose of Credit Facilities. The purpose of the
Obligations is a commercial business purpose and not a personal, family, or
household purpose. No portion of the Collateral is being used by the Credit
Parties for any personal, family or household purposes.

 

Article 4
AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied, Borrower shall comply with the
following and, to the extent a covenant is expressed as a covenant of a Credit
Party or a Subsidiary of Borrower, shall cause each such Credit Party or
Subsidiary of Borrower to comply with the following:

 

4.1              Accounting Systems; Books and Records. Borrower shall maintain
(a) a system of accounting established and administered in accordance with sound
business practices to permit the preparation of financial statements in
conformity with GAAP (provided that monthly financial statements shall not be
required to have footnote disclosures and are subject to normal year-end
adjustments); and (b) proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of financial transactions and matters involving the assets and business of such
Person.

 

4.2              Financial Reporting.

 

(a)                Financial Reports. Borrower shall deliver to Agent and each
Lender as an E-Transmission and in detail reasonably satisfactory to Agent and
the Required Lenders:

 

(i)                 Annual and Quarterly Financial Statements. Within 120 days
after the end of each Fiscal Year of Borrower and within 45 days after the end
of each Fiscal Quarter of Borrower (including the last Fiscal Quarter in each
Fiscal Year): (A) complete Financial Statements for Borrower and each other
Credit Party for the period then ended (including, without limitation, for
Limited Guarantor, the audited annual Financial Statements of Lightstone Value
Plus Real Estate Investment Trust III, Inc.) and (B) such other information
(financial or otherwise) as Agent may reasonably request.

 

(ii)               Other Financial Information. Within 45 days following the end
of each Fiscal Quarter: (A) standard hotel data of rooms sold and rooms
available for the Fiscal Quarter, as well as gross revenue breakdown of room
revenue from other revenue for such period, so that occupancy ADR and RevPar
Statistics for such Fiscal Quarter can be calculated; and (B) the Smith Travel
Research Reports for such Fiscal Quarter.

 

 20 

 

 



(iii)             Quality Assurance Reports. Within 45 days following the end of
each Fiscal Year, copies of all Quality Assurance reports for each Site issued
by a Licensor during such Fiscal Year.

 

(iv)             Royalty Billings. Within 30 days after the end of each Fiscal
Quarter, all Licensor royalty billing statements for each Site for such Fiscal
Quarter.

 

(v)               Other. Borrower will also deliver to Agent such Financial
Statements of Borrower and each other Credit Party as Agent may request from
time to time to verify compliance with the terms and conditions of this
Agreement and the other Loan Documents, including with any financial covenants
and at any time following the occurrence and during the continuance of a
Default. “Financial Statements” means, for Borrower, each Credit Party and
Lightstone Value Plus Real Estate Investment Trust III, Inc., a consolidated and
consolidating balance sheet, including retained earnings, as of the relevant
fiscal period, and related profit and loss statements, cash flows (if any), and
all related schedules for the fiscal period then ended; provided, however,
quarterly Financial Statements will not require statements of retained earnings
or cash flows unless requested by Agent in its reasonable discretion. In those
cases where a Credit Party is an individual, such Financial Statements shall
include statements of assets and liabilities, tax returns, salary information,
and such other information as Agent may reasonably request.

 

(b)               Financial Statement Requirements. All Financial Statements of
Borrower and Subsidiary Guarantors shall show results (including operating
statements in detail reasonably acceptable to Agent) separately for each
Borrowing Base Asset and shall be prepared in accordance with GAAP from period
to period. All Financial Statements of Borrower must be certified by a
Responsible Officer to be true, correct and complete in all material respects as
of the date covered thereby.

 

(c)                Tax Returns. Within the earlier of (a) 30 days of filing such
Tax Returns with the appropriate Government Authorities; or (b) November 15 of
each Fiscal Year, Borrower shall, and shall cause each of its Subsidiaries, to
deliver to Agent true and complete copies of all such Tax Returns filed by
Borrower and its Subsidiaries, in each case only if such entity is required to
file a Tax Return.

 

(d)               Budgets and Projections. Annually, no later than the last day
of each Fiscal Year of the Borrower, Borrower will deliver to Agent budgets and
projections for the operation of each Site for the upcoming Fiscal Year, in form
and content reasonably satisfactory to Agent.

 

4.3              Certificates; Other Information. Borrower shall furnish to
Agent and each Lender as an E-Transmission:

 

(a)                Reports. Together with each delivery of the Annual Financial
Statements, (i) an operational report, in reasonable detail, signed by a
Responsible Officer, describing the operations and financial condition of
Borrower for the Fiscal Year then ended, and (ii) a report setting forth in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the most recent
projections for the current Fiscal Year delivered pursuant to Section 4.3(d) and
discussing the reasons for any significant variations;

 

 21 

 

 



(b)               Compliance Certificate. Together with each delivery of any
Financial Statement, Borrower will deliver to Agent a compliance certificate
(the “Compliance Certificate”) using the attached Compliance Certificate Form on
Schedule 4.3(b) (or such other form as Agent may then require), duly executed by
a Responsible Officer, that, among other things: (a) certifies that the
Financial Statements are accurate and complete and fairly present, in all
material respects, in accordance with GAAP, the financial position and the
results of operations of Borrower, in the case of Borrower’s Financial
Statements, or such other Credit Party, in the case of such other Credit Party’s
Financial Statements; (b) demonstrates compliance with each of the financial
covenants contained in this Agreement; and (c) states that no Default is
continuing as of the date of delivery of such compliance certificate or, if a
Default is continuing, states the nature thereof and the action that Borrower
proposes to take with respect thereto;

 

(c)                Borrowing Base Certificates. Together with each delivery of
any Financial Statements of Borrower or any appraisals pursuant to this
Agreement, Borrower will deliver to Agent a Borrowing Base Certificate setting
forth the Total Borrowing Base Value as of the last day of the most recently
ended Fiscal Quarter or date of appraisal, if later;

 

(d)               Projections. As soon as available and in any event no later
than the last day of each Fiscal Year of Borrower, projections of the Credit
Parties’ consolidated and consolidating financial performance for the
forthcoming Fiscal Year on a month by month basis;

 

(e)                Accountant Audits and Reports. Promptly upon receipt thereof,
copies of any reports submitted by Borrower’s certified public accountants in
connection with each annual, interim or special audit or review of any type of
the Financial Statements or internal control systems of any Credit Party made by
such accountants, including any comment letters submitted by such accountants to
management of any Credit Party in connection with their services; and

 

(f)                Other Items. Promptly, such additional business, financial,
corporate affairs, perfection certificates and other information as Agent may
from time to time reasonably request.

 

4.4              Notices. In addition to any other requirement in this Agreement
or the other Loan Documents to provide Agent and the Lenders with certain
notices, Borrower shall notify promptly Agent and each Lender of each of the
following (and in no event later than three Business Days after a Responsible
Officer becomes aware thereof); provided, however, that a requirement in this
Agreement or any other Loan Document to provide Agent and/or the Lenders with
notice of the occurrence or existence of certain events or matters shall not be
construed as an approval or waiver of, or consent to, any such event or matter,
where consent or approval of Agent or the Lenders is otherwise required:

 

 22 

 



(a)                Default or Event of Default. The occurrence or existence of
any Default or Event of Default;

 

(b)               Breach of Contractual Obligations. Any breach or
non-performance of, or any default under, any Contractual Obligation of any
Credit Party, or any violation of, or non-compliance with, any Requirement of
Law, which would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

 

(c)                Governmental Authority Disputes, Investigations, Etc. Any
dispute, litigation, investigation, proceeding or suspension which may exist at
any time between any Credit Party and any Governmental Authority which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect;

 

(d)               Commencement of Litigation; Material Developments. The
commencement of, or any material development in, any litigation or proceeding
affecting Borrower, any of Borrower’s Subsidiaries or their respective
properties (i) in which the amount of damages claimed is $500,000 or more
(unless covered by insurance), (ii) which would reasonably be expected to have a
Material Adverse Effect, or (iii) in which the relief sought is an injunction or
other stay of the performance of this Agreement or any other Loan Document;

 

(e)                Existence of a Material Adverse Effect. Any Material Adverse
Effect subsequent to the date of the most recent financial statements delivered
to Agent and the Lenders pursuant to this Agreement;

 

(f)                Changes in Accounting and Financial Reporting Practices. Any
material change in accounting policies or financial reporting practices by any
Credit Party;

 

(g)               Labor Controversies. Any labor controversy resulting in or
threatening to result in any strike, work stoppage, boycott, shutdown or other
labor disruption against or involving any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and

 

(h)               New Subsidiaries; Stock Issuances. The creation, establishment
or acquisition of any Subsidiary of Borrower or the issuance by or to any Credit
Party (other than the Limited Guarantor) of any Stock or Stock Equivalent.

 

Each notice pursuant to this Section shall be delivered as an E-Transmission,
accompanied by a statement by a Responsible Officer of Borrower, setting forth
details of the occurrence referred to therein, and stating what action Borrower
or other Person proposes to take with respect thereto and at what time. Each
notice under Section 4.4(a) shall describe with particularity any and all
clauses or provisions of this Agreement or other Loan Document that have been
breached or violated.

 

4.5              Preservation of Corporate Existence, Etc.. Each Credit Party
shall: (a) preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 5.3;
(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, Permits, licenses and franchises necessary in the normal conduct
of its business except as permitted by Sections 5.2 and 5.3 and except as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and (c) use its commercially reasonable efforts, in the
Ordinary Course of Business, to preserve its business organization and preserve
the goodwill and business of the customers, suppliers and others having material
business relations with it.

 

 23 

 

 



4.6              The Collateral. The Credit Parties will (a) keep the Collateral
free and clear of any and all Liens, other than the Permitted Liens and
Permitted Encumbrances; (b) use the Collateral only in its trade or business;
(c) keep the tangible Collateral at each Site and maintain such tangible
Collateral in good operating condition and repair, normal wear and tear
excepted; and (d) own and keep at each Site all equipment, including all
machinery, furniture, appliances, trade fixtures, tools, office and record
keeping equipment, and inventory required to be maintained by Borrower at such
Site pursuant to the License Agreement and Management Agreement for such Site
and that are reasonably necessary for the proper and prudent operation of such
Site as the Permitted Concept.

 

4.7              Insurance. Borrower shall obtain and keep in force insurance of
the types and in amounts customarily carried in lines of business similar to
Borrower’s, as well as such other insurance and coverages as may be necessary to
comply with any Requirement of Law or as Agent may otherwise reasonably require
from time to time, including the insurance policies and coverages set forth on
Schedule 4.7 (the “Insurance Requirements Schedule”). All insurance policies and
coverages shall satisfy the Insurance Requirements (as defined on said
Schedule). Borrower’s compliance or non-compliance with the Insurance
Requirements shall not limit the liability of any Credit Party for the acts or
omissions of Borrower, any other Credit Party, or any of their respective
related Persons, as provided in this Agreement or in any of the other Loan
Documents. If Agent exercises its remedies and there is a sale of the Collateral
or any other transfer of title or assignment of the Collateral in
extinguishment, in whole or in part, of the Obligations, all right, title and
interest of Borrower in and to all required policies of insurance relating to
the Collateral so transferred shall inure to the benefit of and pass to the
successor in interest to Borrower or the purchaser or grantee of the Collateral,
to the extent such policies are assignable pursuant to the terms thereof.

 

4.8              Payment of Obligations. Each Credit Party shall pay, discharge
and perform as the same shall become due and payable or required to be
performed: (a) all Tax liabilities, assessments and governmental charges or
levies upon it or its Property and all lawful claims which, if unpaid, would by
law become a Lien upon its Property, unless the same are being contested in good
faith by appropriate proceedings diligently prosecuted which stay the
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person; (b) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained herein, in any
other Loan Documents and/or in any instrument or agreement evidencing such
Indebtedness; (c) the performance of all obligations under any Contractual
Obligation to such Credit Party or any of its Subsidiaries is bound, or to which
it or any of its Property is subject, except where the failure to perform would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and (d) payments to the extent necessary to avoid the
imposition of a Lien with respect to, or the involuntary termination of any
underfunded Benefit Plan.

 

 24 

 

 



4.9              Compliance with Law. Each Credit Party will comply with all
Requirements of Law, except where non-compliance would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

4.10          Anti-Money Laundering; Anti-Terrorism. Each Credit Party shall, at
all times, comply, and cause its Affiliates to comply, with all AML
Requirements. Neither Borrower nor any other Credit Party will use any proceeds
of the Loans directly or indirectly for any payments to any government official
or employee, political party, political party official, candidate for political
office, or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage, in violation of the
U.S. Foreign Corrupt Practices Act of 1977. Within five days of written request,
Borrower shall provide Lender with such documentation as Lender may request from
time to time, to verify compliance with the terms and conditions of this
Section, including with respect to sources of funds for payments made or to be
made by any Credit Party.

 

4.11          Inspection of Property and Books and Records. Each Credit Party
shall, during normal business hours and upon reasonable advance notice (unless
an Event of Default shall have occurred and be continuing, in which event no
notice shall be required and Agent shall have access at any and all times during
the continuance thereof): (a) provide access to each Site to Agent and any of
its Related Persons, as frequently as Agent determines to be appropriate;
(b) permit Agent and any of its Related Persons to conduct field examinations,
audit, inspect, and make extracts and copies (or take originals if reasonably
necessary) from all of such Credit Party’s books and records; and (c) inspect,
evaluate and make physical inspections, verifications and appraisals of the
Collateral in any manner and through any medium that Agent considers advisable,
in each instance, at the Credit Parties’ expense; provided, however, that the
Credit Parties shall only be obligated to reimburse Agent for the expenses of
one such field examination, audit and inspection per Site per calendar year or
more frequently if an Event of Default has occurred and is continuing. Any
Lender may accompany Agent or its Related Persons in connection with any
inspection at such Lender’s expense.

 

4.12          Use of Proceeds. Borrower shall use the proceeds of the Loans
solely for the purposes specified in Section 1.3.

 

4.13          Further Assurances.

 

(a)                Disclosures. Each Credit Party shall ensure that all written
information, exhibits and reports furnished to Agent or the Lenders do not and
will not contain any untrue statement of a material fact and do not and will not
omit to state any material fact or any fact necessary to make the statements
contained therein not misleading in light of the circumstances in which made,
and will promptly disclose to Agent and the Lenders and correct any defect or
error that may be discovered therein or in any Loan Document or in the
execution, acknowledgement or recordation thereof.

 

 25 

 

 



(b)               Taking Certain Actions. Promptly upon request by Agent, the
Credit Parties shall take such additional actions and execute such documents as
Agent may reasonably require from time to time in order to: (i) carry out more
effectively the purposes of this Agreement or any other Loan Document; (ii)
subject the Collateral to the Liens created by any of the Collateral Documents;
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby; and (iv)
to better assure, convey, grant, assign, transfer, preserve, protect and confirm
to the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document.

 

4.14          [Intentionally Omitted].

 

4.15          Taxes. Borrower shall pay or cause to be paid, prior to
delinquency, all Taxes which may at any time be assessed, levied or imposed upon
Borrower, any Site, the Collateral, the Loan Documents, the Obligations, or the
rents, issues, profits, damages, income and other benefits now or hereafter
derived from any of the Sites, or which may arise in respect of the occupancy,
use, possession or operation thereof, subject, however, to any contest rights
provided for in the Loan Documents.

 

4.16          Casualty.

 

(a)                Casualty; Continuation of Obligations. Borrower shall at all
times bear the entire risk of any loss, theft, damage to, or destruction of, any
Collateral from any cause whatsoever, including as a result of a taking by
eminent domain (a “Casualty”). If a Casualty occurs, whether or not covered by
insurance, Borrower will promptly give Agent and the Lenders written notice
thereof, describing the nature and extent thereof. No Casualty shall relieve
Borrower of any of its Obligations, including the obligations to make regularly
scheduled payments with respect to each Revolving Loan.

 

(b)               Restoration Obligation. Promptly following the occurrence of a
Casualty, Borrower shall, at its expense, commence and diligently complete the
repair, restoration, replacement, and rebuilding of the Collateral as nearly as
possible to its value, condition and character immediately prior to the Casualty
(a ”Restoration”). Borrower shall not be excused from Borrower’s Restoration
obligation, regardless of whether there are Insurance Proceeds available to
Borrower or whether any such Insurance Proceeds are sufficient in amount, and
the application or release by Agent of any Insurance Proceeds shall not cure or
waive any Default or Event of Default under this Agreement or the other Loan
Documents or invalidate any act done pursuant thereto.

 

(c)                Application of Insurance Proceeds. Upon the occurrence of any
Casualty with respect to any Site (or portion thereof) (an “Affected Site”),
Borrower will promptly and diligently pursue collection of all insurance
proceeds with respect to such Casualty (the “Insurance Proceeds”). All Insurance
Proceeds shall be payable to Agent, for the benefit of the Secured Parties, and
Borrower authorizes and directs any affected insurance company to pay the
Insurance Proceeds directly to Agent. If Borrower receives any Insurance
Proceeds relating to such Casualty, Borrower shall promptly pay such proceeds to
Agent. All Insurance Proceeds will be applied by Agent to payment of the
Obligations in such order as Agent, in its sole discretion, shall determine;
provided, however, that if no Default or Event of Default has occurred and is
continuing, and the Casualty is not a Material Casualty and Restoration can be
completed by the earlier of (1) the date that is six months prior to the
Revolving Loan Maturity Date, or (2) the date that is four months after the date
the Insurance Proceeds are paid to Agent (as determined by Agent in its sole
discretion), the Insurance Proceeds, less costs, fees and expenses incurred by
Agent, the Lenders, and Borrower in the collection thereof, including adjuster’s
fees and expenses and reasonable attorneys’ fees and expenses (the “Net
Insurance Proceeds”), shall be made available to Borrower as follows: (i) if the
Net Insurance Proceeds are less than $350,000, the Net Insurance Proceeds shall
be paid to Borrower by Agent and applied by Borrower to the cost of the
Restoration; and (ii) if the Net Insurance Proceeds are $350,000 or greater, the
Net Insurance Proceeds shall be held and disbursed by Agent, or as Agent may
from time to time direct, as the Restoration progresses, to pay or reimburse
Borrower for Restoration costs, upon Borrower’s written request accompanied by
evidence, reasonably satisfactory to Agent, that: (A) the Restoration is in
compliance in all material respects with all Requirements of Law and all private
restrictions and requirements; (B) the amount requested has been paid or is then
due and payable and is properly a part of such cost; (C) there are no Liens for
labor or materials previously supplied in connection with the Restoration; (D)
if the estimated cost of the Restoration exceeds the Net Insurance Proceeds
(exclusive of proceeds received from Borrower’s business income insurance),
Borrower has deposited into an escrow satisfactory to Agent such excess amount,
which sum will be disbursed pursuant to escrow instructions satisfactory to
Agent; and (E) the balance of such Net Insurance Proceeds, together with the
funds deposited into escrow, if any, will, after making the payment requested,
be sufficient to pay the balance of the Restoration costs. Upon receipt by Agent
of evidence reasonably satisfactory to Agent that the Restoration has been
completed, the cost thereof has been paid in full, and that there are no Liens
for labor or materials supplied in connection therewith, the balance, if any, of
such Net Insurance Proceeds shall be paid to Borrower.

 

 26 

 

 



(d)               Adjustments to Borrowing Base and Financial Covenants. If a
Material Casualty occurs, the Affected Site will no longer constitute a
Borrowing Base Asset from the date of the Casualty and, to the extent that such
reclassification of such Affected Site would require Borrower to make a payment
under Section 1.3(e)(iii), Agent and Lenders will not require such payment to be
made until the earlier of the following (the “Required Remargin Date”): (i) the
date Insurance Proceeds for such Casualty are paid to Agent, or (ii) 180 days
after the occurrence of such Casualty; provided, no further advances of the Loan
will be made without Lenders’ consent until such required payment is made.
Further, if a Material Casualty occurs, from and after the date of such
Casualty, in calculating the financial covenants in Section 4.22, (1) Agent will
exclude all Net Operating Income applicable to the Affected Site (whether or not
such income was earned before or after the date of Casualty); (2) the Pro Rata
Debt Amount associated with the Affected Site will be excluded from the
Consolidated Debt Yield; and (3) the debt service payments (including any
interest payments) with respect to the Pro Rata Debt Amount will be excluded
from the Consolidated Pre-Compensation FCCR and the Consolidated
Post-Compensation FCCR. The exclusions with respect to the Consolidated Debt
Yield, Consolidated Pre-Compensation FCCR and the Consolidated Post-Compensation
FCCR in clauses (2) and (3) will cease upon the Required Remargin Date. “Pro
Rata Debt Amount” means the total outstanding principal amount of the Revolving
Loans as of the applicable date of determination, multiplied by a fraction the
numerator of which is the portion of the Total Borrowing Base Value attributable
to the Affected Site, and the denominator of which is the Total Borrowing Base
Value of all Sites (including the Affected Site).

 

 27 

 



4.17          Condemnation.

 

(a)                Takings; Continuation of Obligations. If there is a taking of
all or any portion of a Site or the commencement of any proceedings or
negotiations which might result in a taking, for any public or quasi-public
purpose by any lawful authority by exercise of the right of condemnation or by
agreement between Agent, Borrower and those authorized to exercise such right in
lieu of condemnation (a “Taking”), Borrower will promptly give Agent written
notice of the Taking, generally describing the nature and extent. No Taking
shall relieve Borrower of any of its Obligations, including its obligations to
make regularly scheduled payments of principal and interest under the Note and
the other Loan Documents.

 

(b)               Agent’s Right to Participate. Borrower shall not, without
Agent’s prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed, settle, adjust, or compromise any claim for loss or
damage in connection with any Taking or proposed Taking and, without regard to
the adequacy of its security, to commence, appear in and prosecute in its own
name or on behalf of Borrower any such action or proceeding arising out of or
relating to a Taking or proposed Taking.

 

(c)                Restoration Obligations. Promptly following the occurrence of
a Taking, other than a Total Taking, Borrower shall, at Borrower’s expense,
commence and diligently complete the repair, restoration, replacement, and
rebuilding of the Site as nearly as possible to its value, condition and
character immediately prior to the Taking (a “Condemnation Restoration”).
Borrower shall not be excused from repairing or maintaining any Site or from
Borrower’s Condemnation Restoration obligation, regardless of whether ,
regardless of whether or not there are Condemnation Proceeds available to
Borrower or whether any such Condemnation Proceeds are sufficient in amount, and
the application or release by Agent of any Condemnation Proceeds shall not cure
or waive any Default or Event of Default under this Agreement or the other Loan
Documents or invalidate any act done pursuant thereto.

 

(d)               Application of Condemnation Proceeds. All compensation,
awards, damages, rights of action and proceeds awarded to Borrower by reason of
any such Taking or received by Borrower as the result of a transfer in lieu of a
Taking (the “Condemnation Proceeds”) are assigned to Agent and shall be paid
directly to Agent. Borrower agrees to execute such further assignments of the
Condemnation Proceeds as Agent may require. If Borrower receives any
Condemnation Proceeds, Borrower shall promptly pay over such proceeds to Agent.
All Condemnation Proceeds will be applied by Agent to payment of the Obligations
in such order as Agent, in its sole discretion, shall determine; provided,
however, that if no Default or Event of Default has occurred and is continuing
and if the Taking is not a Total Taking (as determined by Agent in its sole
discretion), and Condemnation Restoration can be completed by the earlier of (1)
the date that is six months prior to the Revolving Loan Maturity Date, or (2)
the date that is four months after the date the Condemnation Proceeds are paid
to Agent (as determined by Agent in its reasonable discretion), the Condemnation
Proceeds, less costs, fees and expenses incurred by Agent and Borrower in the
collection thereof, including reasonable attorneys’ fees and expenses (the “Net
Condemnation Proceeds”), shall be made available to Borrower, to be used by
Borrower to satisfy its Condemnation Restoration obligations, substantially in
the manner and according to the procedures, limitations, and requirements
provided in Section 4.16 for the distribution of Net Insurance Proceeds, as if
the Net Condemnation Proceeds were Net Insurance Proceeds.

 

 28 

 

 



(e)                Adjustments to Borrowing Base and Financial Covenants. If a
Total Taking shall occur, the Site subject to the Taking will no longer be a
Borrowing Base Asset and Agent shall adjust the Borrowing Base Amount and
financial covenants in Section 4.22 as if a Material Casualty occurred to the
Site affected by the Taking as provided in Section 4.16(d) but substituting (i)
“Condemnation Proceeds” for “Insurance Proceeds”, (ii) “Taking” for “Casualty”,
and (iii) “Total Taking” for “Material Casualty” as used therein, and “Affected
Site” shall mean the Site affected by the Taking.

 

4.18          License Agreement. The Credit Parties will (a) timely comply with
and perform all of the franchisee’s or licensee’s obligations under each License
Agreement, including all remodeling and re-imaging obligations, and will give
Agent prompt written notice of the occurrence of any default by Borrower, any
other Credit Party or the Licensor under such License Agreement and of any
notice of default given to Borrower or any other Credit Party by the Licensor;
and (b) at all times cause each Borrowing Base Asset to be subject to an
Approved License Agreement or similar arrangement with an Approved Licensor who
has executed and delivered a Licensor comfort letter in form and substance
satisfactory to the Agent in its sole discretion. Borrower will give Agent
prompt written notice of any bankruptcy filing by or against the Licensor of
which Borrower or any other Credit Party has knowledge. Borrower will send Agent
copies of all notices given by Borrower or any other Credit Party to the
Licensor concurrently with the giving of such notices to the Licensor. The
Credit Parties will keep each License Agreement in full force and effect and
will exercise all available options, such that the term of each License
Agreement, as so extended, will not expire prior to the Revolving Loan Maturity
Date. Borrower will notify Agent immediately if any Site becomes subject to any
PIP, and Borrower shall provide such information with respect to such PIP as
Agent may require, including the expected expenses, required reserves and
compliance requirements. Borrower will complete (or cause to be completed), in
lien free condition, all improvements required pursuant to each PIP by the date
required thereunder.

 

4.19          Management Agreement. The Credit Parties will (a) timely comply
with and perform all of the property owner’s obligations under the Management
Agreement and will give Agent prompt written notice of the occurrence of any
default by Borrower, any other Credit Party, or Manager under the Management
Agreement and of any notice of default given to Borrower or any other Credit
Party by Manager; and (b) at all times cause each Borrowing Base Asset to be
managed and operated by an Approved Manager. Borrower will also give Agent
prompt written notice of any bankruptcy filing by or against Manager of which
Borrower has knowledge. Borrower will send Agent copies of all notices given by
Borrower or any other Credit Party to Manager concurrently with the giving of
such notices to Manager. The Credit Parties will keep the Management Agreement
in full force and effect and will exercise all available options, such that the
term of the Management Agreement, as so extended, will not expire prior to the
Revolving Loan Maturity Date. Borrower will set aside and maintain adequate
reserves for repair, replacement and maintenance of each Site.

 

 29 

 



4.20          Requirement to Operate as Permitted Concept. Borrower shall at all
times occupy each Site and diligently operate its business at each Site as the
applicable Permitted Concept. Borrower shall not, and shall not permit any
tenant to, by itself or through any sale, lease or other type of transfer,
convert such Site or other Collateral to an alternative use while this Agreement
is in effect, without Agent’s consent, in Agent’s sole discretion.

 

4.21          Estoppel Certificates. From time to time and within 15 days after
a request from Agent, Borrower will execute, acknowledge and deliver to Agent a
certificate in the form supplied by Agent, certifying: (a) whether, to
Borrower’s knowledge, there are then any existing Defaults or Events of Default
by Borrower in the performance of its Obligations under any of the Loan
Documents, and, if there are any such Defaults, specifying the nature and extent
thereof; and (b) as to such other facts and circumstances as Agent may
reasonably request.

 

4.22          Financial Covenants. Borrower covenants and agrees that, so long
as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation (other than contingent indemnification Obligations to the extent no
claim giving rise thereto has been asserted) shall remain unpaid or unsatisfied,
Borrower shall comply with the following financial covenants:

 

(a)                Consolidated Debt Yield Test. As of the last day of each
Fiscal Quarter occurring after the Closing Date, Borrower must maintain a
Consolidated Debt Yield equal to or greater than 12%

 

(b)               Consolidated Pre-Compensation FCCR Test. Borrower must
maintain a Consolidated Pre-Compensation FCCR of at least 1.50:1, computed for
the trailing 12-month period ending on the last day of each Fiscal Quarter
occurring after the Closing Date.

 

If Borrower shall not be in compliance with such financial covenants (or any of
them) as of the last day of any Fiscal Quarter, Borrower shall make a principal
payment within ten (10) days after Borrower’s Compliance Certificate for such
Fiscal Quarter was due (i.e. no later than fifty-five (55) days after the last
day of such Fiscal Quarter) so as to reduce the outstanding principal amount of
the Loan to the maximum principal amount at which all of said financial
covenants would have been satisfied. If Borrower timely makes such principal
payment, then (i) no Event of Default shall be deemed to have occurred and (ii)
a Sweep Period shall not be deemed to have commenced.

 

4.23          Credit Party Obligations. Borrower shall cause each Credit Party
to comply with the terms of the Loan Documents applicable to such Credit Party.

 

4.24          Impounds.

 

(a)                Right to Impound. Commencing upon written request made by
Agent at any time an Event of Default exists (the “Impound Commencement Date”),
Borrower shall deposit with Agent the amounts described below, on a continuing
basis until all Liens securing the Obligations have been released or until Agent
otherwise notifies Borrower.

 

 30 

 

 



(b)               Impound Deposits. Monthly, on each Payment Day occurring after
the Impound Commencement Date, Borrower shall deposit with Agent an amount equal
to 1/12th of the aggregate annual charges, as reasonably estimated by Agent, for
all real property taxes on each Site and, to the extent included with real
property taxes, the amount of any levies and assessments (including special
district and improvement lien taxes, levies, and assessments) on the Sites
(collectively, the “Tax & Assessment Impositions”). On the Impound Commencement
Date, Borrower shall deposit with Agent a sum of money that, together with the
monthly installments described above following the Impound Commencement Date,
will be sufficient to pay the next installment of Tax & Assessment Impositions
30 days prior to the date any delinquency or penalty becomes due with respect to
such payment. Amounts deposited with Agent pursuant to this subsection are
referred to collectively as the “Tax & Assessment Imposition Deposits”. Under no
circumstances will Tax & Assessment Impositions be deemed to include income
taxes, sales tax, or payroll taxes.

 

(c)                Use of Impound Deposits; Borrower’s Continuing Obligations.
If Borrower is required to make Tax & Assessment Imposition Deposits, Borrower
will cause all bills, statements, or other documents relating to the Tax &
Assessment Impositions to be sent directly to Agent at least 30 days prior to
the date on which such charges first become due and payable. Upon receipt of
such bills, statements, or other documents evidencing that an installment of Tax
& Assessment Impositions is then payable, and provided there are sufficient Tax
& Assessment Imposition Deposits, Agent shall pay such amounts as may be due out
of the Tax & Assessment Imposition Deposits. If at any time and for any reason
the Tax & Assessment Imposition Deposits are or will be insufficient to pay such
amounts, Agent shall notify Borrower and Borrower shall immediately deposit an
amount equal to such deficiency with Agent. In no event will Agent be deemed a
trustee of Tax & Assessment Imposition Deposits or be obligated to pay any
amounts in excess of the amount of the Tax & Assessment Imposition Deposits.
Agent may commingle Tax & Assessment Imposition Deposits with its own funds, and
Borrower shall not be entitled to interest thereon. Notwithstanding any
impounding for Tax & Assessment Impositions, Borrower has the primary and
continuing obligation to pay all Tax & Assessment Impositions, and Agent’s
exercise of the right to impound shall not constitute a waiver of any Default or
a release of Borrower from any of such obligations.

 

4.25          Borrowing Base Additions. Any approval of any new Borrowing Base
Assets after the Closing Date will be in the sole discretion of Agent and
Required Lenders. Borrower may provide a written request to the Agent that a
Hotel Asset (a “Proposed Borrowing Base Asset”) be added as a Borrowing Base
Asset and, in connection therewith, Borrower will deliver to the Agent, at the
Borrower’s expense, a Proposal Package with respect to such Proposed Borrowing
Base Asset. Within 25 Business Days after receipt of a complete Proposal
Package, the Agent shall give written notice to the Borrower of whether the
Agent and the Required Lenders have conditionally approved such Proposed
Borrowing Base Asset as a Borrowing Base Asset (any such notice comprising a
conditional approval, a “Conditional Approval Notice”). The delivery of a
Conditional Approval Notice, and any such approval or disapproval will be in the
sole discretion of Agent and Required Lenders. After the issuance of a
Conditional Approval Notice, Borrower will be required to satisfy the conditions
set forth in Schedule 2.3 and the Borrowing Base Conditions before the
applicable Proposed Borrowing Base Asset is considered a Borrowing Base Asset.
Failure by Agent to provide a Conditional Approval Notice within such 25
Business Days will be deemed to constitute disapproval of the Proposed Borrowing
Base Asset. Within 45 days after receipt by the Borrower of a Conditional
Approval Notice (which period may be extended in the sole discretion of the
Agent, at the Borrower’s request, for an additional 30 days), the conditions set
forth in Schedule 2.3 and the Borrowing Base Conditions must be satisfied in
order for the Proposed Borrowing Base Asset (as determined by Agent in its sole
discretion) to be classified as a Borrowing Base Asset and, upon which, Agent
will provide a Borrowing Base Addition Notice to Borrower with respect to the
applicable Hotel Asset.

 

 31 

 

 



4.26          Periodic Appraisals. Agent or Required Lenders may require an
Acceptable Appraisal of the Sites, or any of them, or an update to a previously
provided Acceptable Appraisal, indicating the present appraised value thereof as
required by Agent: (a) if Agent or Required Lenders determines in good faith
that an appraisal is required as a result of (i) any law, regulation or
guideline or any change or interpretation thereof; or (ii) any central bank or
other fiscal, monetary or other Government Authority having jurisdiction over
Agent or Lenders or their activities requesting, directing or imposing a
condition upon Agent or Lenders (whether or not such request, direction or
condition shall have the force of law); (b) at any time after the occurrence and
during the continuance of a Default; (c) at any time after the occurrence of a
Material Casualty or Total Taking; or (d) at any other time or times required by
Agent or Required Lenders. Appraisals and updates pursuant to this Section 4.26
shall be at Borrower’s sole cost and expense, provided, however, with respect to
Appraisals ordered pursuant to clause (d), Agent will only charge Borrower for
the cost of one such Appraisal for each Borrowing Base Asset per twelve (12)
month period. All appraisals and updates shall comply with Requirements of Law,
as well as Agent’s internal requirements, and shall be conducted by appraisers
selected and retained by or on behalf of Agent. This Section shall not limit
Borrower’s obligation to pay expenses associated with appraisals obtained prior
to the Closing Date, or in connection with a Borrowing Base Addition.

 

4.27          Borrowing Base Assets. Borrower will cause all Borrowing Base
Assets to satisfy the Borrowing Base Conditions at all times.

 

4.28          Obligations Regarding Representations and Warranties. Borrower
will do all things necessary or appropriate such that the representations and
warranties of Borrower and the other Credit Parties contained in any of the Loan
Documents remain true, complete, and correct in all material respects.

 

4.29          Post-Closing Requirements. Borrower agrees to satisfy the
requirements set forth on Schedule 4.29 (“Post-Closing Requirements”) by the
applicable dates for such requirements as set forth in such schedule. It shall
be an Event of Default, for which there is no additional notice or cure period,
if Borrower fails to satisfy the Post-Closing Requirements by the applicable
deadline and such failure continues without being fully cured for more than 10
days following written notice to Borrower of such failure, whereupon Agent shall
be entitled to exercise all of its rights and remedies under the Loan Agreement
and the other Loan Documents.

 

 32 

 

 



Article 5
NEGATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied, Borrower shall comply with the
following and, to the extent a covenant is expressed as a covenant of a Credit
Party or a Subsidiary of Borrower, shall cause each such Credit Party or
Subsidiary of Borrower to comply with the following:

 

5.1              Limitation on Liens. Borrower shall not (and shall not permit
any of its Subsidiaries to): (a) directly or indirectly, make, create, incur,
assume or suffer to exist any Lien upon or with respect to any of its Property,
whether now owned or hereafter acquired, other than the Permitted Liens and
Permitted Encumbrances or (b) directly or indirectly, make, create, incur,
assume or suffer to exist any Lien upon or with respect to any of the
Collateral, whether now owned or hereafter acquired, other than the Permitted
Liens and Permitted Encumbrances.

 

5.2              Disposition of Assets.

 

(a)                Transfers; Change of Control. Neither Borrower nor any of its
Subsidiaries shall do or permit to be done, voluntarily or involuntarily, or by
operation of law or otherwise, any of the following without the prior written
consent of Agent, in its sole discretion:  (i) sell, lease, mortgage, pledge,
license, assign, transfer, or otherwise encumber or dispose of any Collateral to
any Person, except for (1) sales of inventory in the ordinary course of
business; (2) so long as no Default has occurred and is continuing, sales or
other dispositions of obsolete equipment consistent with past practices, so long
as such items are replaced by items of equal or greater value and utility; and
(3) so long as no Default has occurred and is continuing, a Permitted Transfer;
(ii) sell, mortgage, pledge, assign, transfer, or otherwise encumber or dispose
of its interest in this Agreement or the other Loan Documents; (iii) engage in
or allow a change of Control of Borrower or any of its Subsidiaries to occur,
including a change resulting from (1) direct or indirect transfers of beneficial
ownership of, or the right and power to vote, any Stock or Stock Equivalent,
whether in one or a series of transactions; or (2) creation or issuance of new
or additional equity interests; (iv) pledge, assign, or otherwise encumber or
dispose of any interest in Borrower or any of its Subsidiaries as collateral for
any obligation of a Credit Party or any other Person; or (v) enter into any
agreement to do, or which would or could result in, any of the foregoing.

 

(b)               Permitted Transfers. Following a transfer of a Borrowing Base
Asset pursuant to a Permitted Transfer, such Site shall cease to be a Borrowing
Base Asset and the Agent will, upon the request of the Borrower and at the
Borrower’s expense, release any Mortgages and UCC financing statements in favor
of Agent from such transferred Borrowing Base Assets. Lenders hereby authorize
Agent to make such releases. As used herein, “Permitted Transfer” means the sale
and transfer of any Borrowing Base Asset to any Person that is not an Affiliate
of Borrower, with the intention that such Borrowing Base Asset, upon
consummation of such transfer, shall no longer constitute a Borrowing Base
Asset, provided that:

 

 33 

 

 



(i)                 immediately after giving effect to such transfer and the
removal of the Site as a Borrowing Base Asset, (1) the remaining Borrowing Base
Assets shall continue to satisfy the requirements set forth in the definition of
Borrowing Base Conditions, (2) the outstanding principal balance of the
Revolving Loans will not exceed the Borrowing Base Amount and (3) there will be
three (3) or more Borrowing Base Assets;

 

(ii)               No Default shall have occurred and be continuing;

 

(iii)             the Borrower shall be in compliance with the covenants
contained in Section 4.22 on a pro forma basis immediately after giving effect
to such transfer and such Site no longer being a Borrowing Base Asset; and

 

(iv)             on or prior to the date of such transfer, Borrower shall have
delivered to the Agent (A) a Borrowing Base Certificate demonstrating that the
Total Borrowing Base Value (calculated on a pro forma basis after giving effect
to such transfer) will be greater than or equal to the aggregate outstanding
principal balance of the Revolving Loans, and (B) a certificate of the Borrower
demonstrating compliance with the foregoing clauses (i) through (iii) and
confirming that no Default shall exist on the date of such transfer or will
result therefrom, together with supporting information in detail satisfactory to
the Agent.

 

5.3              Maintenance of Existence; Consolidations and Mergers. Borrower
shall not, and shall not permit any Credit Party to, dissolve, liquidate, or
otherwise cease to exist or merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person; provided, however,
that the foregoing shall not operate to prevent a transaction that results in
the Obligations being paid and performed in full or a Permitted Transfer.

 

5.4              Loans and Investments. Other than in connection with the
acquisition of a Property constituting a Hotel Asset which, upon such
acquisition, will become a Borrowing Base Asset, Borrower shall not (and shall
not permit any of its Subsidiaries to) (a) purchase or acquire, or make any
commitment to purchase or acquire any Stock or Stock Equivalents, or any
obligations or other securities of, or any interest in, any Person, including
the establishment or creation of any Subsidiary; provided, however, Borrower (or
any of its Subsidiaries) may establish or create new Subsidiaries in connection
with acquiring a Property constituting a Hotel Asset which, upon such
acquisition, will become a Borrowing Base Asset; (b) make or commit to make any
acquisition of all or substantially all of the assets of another Person, or of
any business or division of any Person, including by way of merger,
consolidation or other combination; or (c) make or purchase or commit to make or
purchase, any advance, loan, extension of credit or capital contribution to or
any other investment in, any Person including Borrower, any Affiliate of
Borrower or any Subsidiary of Borrower (the foregoing items being referred to as
“Investments”).

 

 34 

 

 



5.5              Limitation on Indebtedness. Borrower shall not, and shall not
permit any of its Subsidiaries to, create, incur, assume, permit to exist, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except (a) the Obligations; (b) Indebtedness consisting of
Contingent Obligations permitted pursuant to Section 5.9; (c) Indebtedness
consisting of Capital Lease Obligations with respect to any Borrowing Base Asset
not to exceed five percent (5%) of the amount of the Total Borrowing Base Value
attributable to such Borrowing Base Asset in the aggregate at any time; and (d)
other unsecured Indebtedness consisting of trade payables incurred in the
Ordinary Course of Business and not exceeding $500,000 in the aggregate at any
time with respect to any Borrowing Base Asset.

 

5.6              Transactions with Affiliates. Borrower shall not enter into any
transaction with any Affiliate, except (a) as expressly permitted by this
Agreement; or (b) in the Ordinary Course of Business and pursuant to the
reasonable requirements of the business of such Borrower upon fair and
reasonable terms no less favorable to such Borrower than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate and which are
disclosed in writing to Agent; provided, however, that in no event shall a
Credit Party perform or provide any management, consulting, administrative or
similar services to or for any Person other than another Credit Party.

 

5.7              Management Fees and Compensation. No Credit Party shall pay any
management, consulting or similar fees to any Affiliate of any Credit Party or
to any officer, director or employee of any Credit Party or any Affiliate of any
Credit Party except payment of reasonable compensation to officers and employees
for actual services rendered in the Ordinary Course of Business;

 

5.8              No Margin Stock. No Credit Party shall use any portion of the
Loan proceeds, directly or indirectly, to purchase or carry Margin Stock or
repay or otherwise refinance Indebtedness of any Credit Party or others incurred
to purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.
Borrower shall not use any proceeds of any Loan or the Collateral for personal,
family, or household purposes.

 

5.9              Contingent Obligations. Borrower shall not (and shall not
permit any of its Subsidiaries to) create, incur, assume or suffer to exist any
Contingent Obligations except in respect of the Obligations and except
(a) endorsements for collection or deposit in the Ordinary Course of Business;
(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation, with Agent’s prior written consent;
and (c) Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to Agent title insurance
policies.

 

5.10          No Benefit Plans. Neither Borrower nor any of the Credit Parties
shall establish, maintain or incur any Liabilities with respect to, any Title IV
Plan, Multiemployer Plan or other material Benefit Plan.

 

5.11          Restricted Payments. Borrower shall not declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Stock or Stock Equivalent, or
purchase, redeem or otherwise acquire for value any Stock or Stock Equivalent
now or hereafter outstanding if, either before or after giving effect to such
transaction, a Default or Event of Default would occur or has occurred and is
continuing.

 

 35 

 

 



5.12          Change in Business. Borrower shall not (a) make any changes in any
of Borrower’s business objectives, purposes, or operations that could reasonably
be expected to adversely affect repayment of the Obligations or that could
reasonably be expected to have a Material Adverse Effect; or (b) carry on any
business, operations or activities substantially different from those carried on
at the date hereof, including business, operations and activities reasonably
related thereto.

 

5.13          Change in Structure. Except as expressly permitted under
Section 5.3, Borrower shall not (and shall not permit any of its Subsidiaries
to) amend any of its Organization Documents in any material respect or in any
respect adverse to Agent or the Lenders.

 

5.14          Changes in Accounting. Borrower shall not make any significant
change in accounting treatment or reporting practices, except as required by
GAAP or Requirement of Law, and then only after giving effect to the provisions
of Section 10.8, or change the Fiscal Year or method for determining Fiscal
Quarters of Borrower.

 

5.15          No Name or Other Organizational Changes. Borrower shall not (and
shall not permit any of its Subsidiaries to) (a) amend, restate, supplement, or
terminate its Organization Documents in a manner that could reasonably be
expected to have a Material Adverse Effect; or (b) change any of the following
from what it is as of the Closing: (i) its name; (ii) its place of business or,
if there is more than one principal place of business, its chief executive
office; (iii) its mailing address; (iv) the location of its books and records;
(v) the type of legal entity that it is; (vi) the organization identification
number issued by its state of incorporation or organization, if it has one;
however if Borrower does not have such a number and later obtains one, such
Borrower will immediately notify Agent of such number; or (vii) its state of
incorporation or organization, without, in each instance, giving Agent at least
45 days’ prior written notice thereof and taking all actions deemed necessary or
appropriate by Agent to continuously protect and perfect Agent’s Liens in the
Collateral.

 

5.16          No Negative Pledges. Borrower shall not, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
restriction or encumbrance of any kind on the ability of any Borrower to pay
dividends or make any other distribution on any of such Borrower’s Stock or
Stock Equivalents or to pay fees, including management fees, or make other
payments and distributions to Borrower or any other Credit Party. Borrower shall
not, directly or indirectly, enter into, assume or become subject to any
Contractual Obligation prohibiting or otherwise restricting the existence of any
Agent Lien upon its Property, whether now owned or hereafter acquired.

 

5.17          Sale-Leasebacks. Borrower shall not engage in a sale leaseback,
synthetic lease or similar transaction involving any of its assets.

 

5.18          License Agreement Modifications and Assignments. No Credit Party
shall:  (a) agree to any License Agreement amendment that could reasonably be
expected to materially and adversely affect (i) the rights and privileges of
franchisee thereunder; or (ii) the rights, privileges, and remedies of Agent and
the Lenders under the Loan Documents, with respect to the Collateral or the
License Agreement; or (b) assign, transfer, mortgage, pledge or otherwise
encumber any License Agreement or any interest therein to any Person other than
Agent. Borrower shall send Agent a copy of all License Agreement amendments
promptly following execution thereof by Licensor and Borrower.

 

 36 

 

 



5.19          The Management Agreement. Borrower shall not (and shall not permit
any of its Subsidiaries to) (a) agree to any Management Agreement amendment that
could reasonably be expected to materially and adversely affect (i) the rights
and privileges of the owner thereunder; or (ii) the rights, privileges, and
remedies of Agent under the Loan Documents with respect to the Collateral or the
Management Agreement; (b) assign, transfer, mortgage, pledge or otherwise
encumber the Management Agreement or any interest therein to any Person other
than Agent; (c) make any change in Manager without Agent’s prior written
consent, such consent not to be unreasonably withheld, conditioned or delayed;
or (d) become obligated with respect to any other Contractual Obligation for the
maintenance or operation of the Site or for providing services in connection
with the Site, other than the Management Agreement and other agreements entered
into in the Ordinary Course of Business and on normal and customary terms.
Borrower will send Agent a copy of all Management Agreement amendments promptly
following execution thereof by all parties thereto.

 

5.20          Single Purpose Entity Requirements. Borrower shall not take any of
the following actions: (a) engage in any business or activity other than the
acquisition and ownership of Subsidiaries directly or indirectly owning the
Collateral and activities incidental thereto; (b) acquire or own any material
asset other than equity interest in such Subsidiaries; (c) commingle its assets
with the assets of any of its Affiliates or of any other Person or transfer any
assets to any such Person other than transfers and distributions on account of
equity interests in the Borrower permitted pursuant to the Loan Documents; (d)
allow any Person to pay its debts and liabilities or fail to pay its debts and
liabilities solely from its own assets; (e) fail to maintain its records, books
of account and bank accounts separate and apart from those of its Affiliates and
any other Person; (f) fail to correct any known misunderstandings regarding the
separate identity of Borrower; (g) hold itself out to be responsible or pledge
its assets or credit worthiness for the debts of another Person or allow any
Person to hold itself out to be responsible or pledge its assets or credit
worthiness for the debts of the Borrower (except for a Subsidiary Guarantor or
Limited Guarantor); (h) make any loans or advances to any Person, including any
Affiliate of Borrower; (i) fail either to hold itself out to the public as a
legal entity separate and distinct from any other Person or to conduct its
business solely in its own name in order not to mislead others as to the Person
with which such other party is transacting business, or to suggest that Borrower
is responsible for the debts of any third party (including any Affiliate of
Borrower); or (j) conceal assets from any creditor, or enter into any
transaction with the intent to hinder, delay or defraud creditors of the
Borrower or the creditors of any other Person.

 

 37 

 

 



Article 6
EVENTS OF DEFAULT

 

6.1              Event of Default. Any of the following shall constitute an
“Event of Default”:

 

(a)                Non-Payment. (1) The Revolving Loans are not repaid in full
on or before the Revolving Loan Maturity Date or (2) any other Obligation for
the payment of money is not paid within 10 days of the due date therefor, or if
no specific due date is specified, then within 10 days of written demand from
Agent.

 

(b)               Representation or Warranty. Any representation, warranty or
certification by or on behalf of any Credit Party made or deemed made herein, in
any other Loan Document, or which is contained in any certificate, document,
Financial Statement or other statement by any such Person or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect (without duplication of other materiality qualifiers contained therein)
on or as of the date made or deemed made.

 

(c)                Specific Defaults. Any Credit Party fails to perform or
observe any term, covenant or agreement contained in any of Sections 4.7, 4.12,
4.22 or Article 5. A breach of a financial covenant contained in Section 4.22
shall be deemed to have occurred as of the date ten (10) days after Borrower’s
Compliance Certificate for such Fiscal Quarter was due, regardless of when the
Financial Statements reflecting such breach are delivered to Agent, unless
Borrower has made the principal paydown required by Section 4.22 within said ten
(10) day period. An Event of Default under either Section 4.22 or Article 5
shall conclusively be deemed to be a continuing Event of Default until Agent, in
its sole discretion, waives such Event of Default in writing.

 

(d)               Financial Information. Any Credit Party fails to perform or
observe any term, covenant or agreement contained in Section 4.2 or Section
4.3(b), and, with respect to the first such failure in any twelve (12) month
period only, such Credit Party has not cured such failure within ten (10)
Business Days after written notice from Agent.

 

(e)                Material Adverse Effect. Any event or circumstance occurs
that has had or could reasonably be expected to have a Material Adverse Effect.

 

(f)                Bankruptcy, Insolvency, and Certain Other Proceedings.

 

(i)                 Insolvency; Business Cessation. Any Credit Party (A) ceases
to be Solvent; (B) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (C) voluntarily ceases to conduct its
business in the ordinary course for not less than 20 consecutive Business Days;
or (D) takes any action to effectuate or authorize any of the foregoing;

 

(ii)               Insolvency Proceedings. Any Credit Party shall institute or
have instituted against it any proceeding or other action under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, receivership, or relief of debtors,
(A) seeking to adjudicate it bankrupt or insolvent; (B) seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief,
composition of it or its debts or any similar order; or (C) seeking entry of an
order for relief or appointment of a custodian, receiver, trustee, conservator,
liquidating agent, liquidator, or other official with similar powers, for it or
for any substantial part of its property; and in the case of any such proceeding
or other action instituted against (but not by or with the consent of) such
Credit Party, either (i) such proceeding or action shall remain undismissed or
unstayed for a period of 60 days or more; or (ii) any action sought in such
proceedings shall occur;

 

 38 

 

 



(iii)             Failure of Enforceability or Lien. If (A) any material
provision of any Loan Document shall, at any time after the delivery of such
Loan Document, fail to be valid and binding on, or enforceable against, a Credit
Party; (B) any Loan Document purporting to grant a Lien to secure any Obligation
shall, at any time after the delivery thereof, fail to create a valid and
enforceable Lien on any Collateral purported to be covered thereby; (C) any such
Lien shall fail or cease to be a perfected Lien with the priority required in
the relevant Loan Document; or (D) a Credit Party shall state in writing that
any of the events described in the preceding clauses of this subsection has
occurred; or

 

(iv)             Actions in Furtherance. Any Credit Party shall take any action
to authorize or effectuate, or otherwise further, any action or circumstance
described in the preceding clauses of this subsection (f).

 

(g)               Monetary Judgments. One or more judgments, non-interlocutory
orders, decrees or arbitration awards shall be entered against any one or more
of the Credit Parties involving in the aggregate a liability of $500,000 or more
(provided that the applicable threshold for Limited Guarantor shall be
$10,000,000), excluding amounts covered by insurance to the extent the relevant
independent third-party insurer has not denied coverage therefor, and the same
shall remain unsatisfied, unvacated, unbonded and unstayed by reason of a
pending appeal for a period of 30 days after the entry thereof.

 

(h)               Non-Monetary Judgments. One or more non-monetary judgments,
orders or decrees shall be rendered against any one or more of the Credit
Parties which has or would reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect, and there shall be any period of
10 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect.

 

(i)                 Cross Default. Any Credit Party (i) fails to make any
payment in respect of any Indebtedness (other than the Obligations) or
Contingent Obligation (other than the Obligations) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $500,000 (except that the applicable threshold for Limited Guarantor
shall be $10,000,000) when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such failure continues after
the applicable grace or notice period, if any, specified in the document
relating thereto on the date of such failure; or (ii) fails to perform or
observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit, the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to declare the same to be due and payable prior to its stated
maturity (without regard to any subordination terms with respect thereto), or
such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded.

 

 39 

 

 



(j)                 Dissolution. Any entity Credit Party is dissolved or its
existence is terminated or there is commenced against any such Credit Party any
action or proceeding which seeks as one of its remedies the dissolution of such
Credit Party or termination of its existence and the same shall remain
undismissed or unstayed for a period of 60 days or more.

 

(k)               License Agreement; Management Agreement. The License Agreement
or the Management Agreement terminates or expires (without same having been
replaced in accordance with this Agreement) prior to the performance and payment
in full of the Obligations.

 

(l)                 Crimes and Forfeitures. Any executive officer of a Credit
Party shall be indicted for a crime, a punishment for which could include (i)
the forfeiture of any assets of such Credit Party or of any equity interest in
such Credit Party; (ii) the loss of eligibility for any permit; (iii)
imprisonment; or (iv) a material fine or other material monetary penalty.

 

(m)             Other Defaults. Any Credit Party fails to observe or perform any
of the covenants, conditions, or obligations of this Agreement or any of the
other Loan Documents, other than those referred to in the other subsections of
this Section 6.1, and such failure continues unremedied for a period of 30 days
after the earlier to occur of (i) the date upon which a Responsible Officer of
any Credit Party becomes aware of such failure; and (ii) the date upon which
written notice thereof is given to the Borrower by Agent or Required Lenders.
However, if such failure is not willful or intentional, does not place any
rights or interest in any Collateral in immediate jeopardy, and is within the
reasonable power of such Credit Party to cure after receipt of notice thereof,
all as determined by Agent in its reasonable discretion, then such failure shall
not constitute an Event of Default (unless otherwise expressly provided) if
during such 30-day period, such Credit Party begins to cure the failure and then
diligently pursues the cure to completion, except that in no event will the cure
period under this subsection exceed 60 days from the date such Credit Party
receives the notice from Lender. If such Credit Party fails to cure such failure
within the time periods provided in this subsection, an Event of Default shall
be deemed to have occurred without further notice or demand of any kind being
required.

 

(n)               Other Events of Default. Any other event or circumstance
designated elsewhere in this Agreement or the other Loan Documents as an Event
of Default.

 

 40 

 

 



6.2              Remedies. Upon the occurrence and during the continuance of any
Event of Default, Agent may, and shall at the request of the Required Lenders:

 

(a)                Suspension and Termination of Commitments. Suspend or
terminate all or any portion of any one or more of the Commitments of each
Lender to make Loans, whereupon all or such portion of such Commitments shall
forthwith be suspended or terminated;

 

(b)               Acceleration. Upon five days advance written notice from Agent
to Borrower, declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, all without presentment, demand, protest or other
further notice of any kind, all of which are hereby expressly waived by each
Credit Party; and/or

 

(c)                Exercise Rights and Remedies. Exercise on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents or applicable law;

 

provided, however, that upon the occurrence of an Event of Default under
Section 6.1(f), the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of Agent or any Lender.

 

6.3              Rights Not Exclusive. The rights provided for herein and in the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising. Neither the
acceptance of this Agreement nor its enforcement shall prejudice or in any
manner affect Agent’s rights to realize upon or enforce its rights with respect
to any security now or in the future held by Agent, and Agent and the Lenders
are entitled to enforce this Agreement and its rights and remedies with respect
to any such security in such order and manner as they may in their sole
discretion determine.

 

6.4              Late Fees. If Borrower fails to make any payment (excluding
payment in full at maturity, whether by acceleration or otherwise) on or before
the 10th day after the due date for such Payment, then Borrower shall pay Agent
a late fee equal to 5% of such past-due payment, which Agent shall be entitled
to retain. Such late fee will be immediately due and payable and is in addition
to any other charges, costs, fees, and expenses that Borrower may owe as a
result of the late Payment, including the imposition of a default rate of
interest pursuant to this Agreement or, where applicable, pursuant to any other
Loan Document.

 

6.5              No Waiver or Cure. Neither the application of a default rate of
interest in the circumstances described herein or in any of the other Loan
Documents nor the imposition of any late fee shall be interpreted to extend any
cure period set forth herein or in any other Loan Document, to cure any Default
or Event of Default, or to otherwise limit or waive any of the rights or
remedies of Agent and the Lenders under this Agreement or any other Loan
Document.

 

6.6              Full Payment Required. The acceptance by Agent of any sum after
the same is due shall not constitute a waiver of the right either to require
prompt payment, when due, of all other sums hereby secured or to declare a
subsequent Event of Default. The acceptance by Agent of any sum in an amount
less than the sum then due shall be deemed to be an acceptance on account only
and upon condition that it shall not constitute a waiver of Borrower’s
obligation to pay the entire sum then due, and Borrower’s failure to pay such
entire sum then due shall, at Agent or the Required Lenders’ election,
constitute an immediate Event of Default without the necessity for any further
notice, notwithstanding such acceptance of such amount on account.

 

 41 

 

 



6.7              Credit Bidding. Agent or any Lender may purchase, in any public
or private sale conducted under the provisions of the UCC (including pursuant to
Sections 9-610 and 9-620 of the UCC), the provisions of the Bankruptcy Code
(including pursuant to Section 363 of the Bankruptcy Code) or at any sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable laws, rules and regulations, all or any portion of
the Collateral. The Lenders hereby irrevocably authorize Agent, upon the written
consent of the Agent and Required Lenders, to Credit Bid (in an amount and on
such terms as may be directed by Required Lenders and purchase at any such sale
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral on behalf of and for the benefit of the Lenders (but not as
agent for any individual Lender or Lenders, unless the Required Lenders shall
otherwise agree in writing). Each Lender hereby agrees that, except as otherwise
provided in the Loan Documents or with the written consent of Agent and the
Required Lenders, it will not exercise any right that it might otherwise have to
Credit Bid at any sales of all or any portion of the Collateral conducted under
the provisions of the UCC or the Bankruptcy Code, foreclosure sales or other
similar dispositions of Collateral.

 

Article 7
AGENT

 

7.1              Appointment and Duties.

 

(a)                Appointment of Agent. Each Lender hereby appoints Western
Alliance Bank (together with any successor Agent pursuant to Section 7.9) as
Agent hereunder and authorizes Agent to (i) execute and deliver the Loan
Documents and accept delivery thereof on its behalf from any Credit Party; (ii)
take such action on its behalf and to exercise all rights, powers and remedies
and perform the duties as are expressly delegated to Agent under such Loan
Documents; and (iii) exercise such powers as are reasonably incidental thereto.

 

(b)               Duties as Collateral and Disbursing Agent. Without limiting
the generality of Section 7.1(a), Agent shall have the sole and exclusive right
and authority (to the exclusion of the Lenders), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders with respect to
all payments and collections arising in connection with the Loan Documents,
including in any proceeding described in Section 6.1(f)(ii) or any other
bankruptcy, insolvency or similar proceeding, and each Person making any payment
in connection with any Loan Document to any Secured Party is hereby authorized
to make such payment to Agent; (ii) file and prove claims and file other
documents necessary or desirable to allow the claims of the Secured Parties with
respect to any Obligation in any proceeding described in Section 6.1(f) or any
other bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person); (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein; (iv) manage, supervise and
otherwise deal with the Collateral; (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents; (vi) except as may be otherwise
specified in any Loan Document, exercise all remedies given to Agent and the
other Secured Parties with respect to the Credit Parties and/or the Collateral,
whether under the Loan Documents, applicable Requirements of Law or otherwise;
and (vii) execute any amendment, consent or waiver under the Loan Documents on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that Agent hereby appoints, authorizes and directs
each Lender to act as collateral sub-agent for Agent and the Lenders for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Credit Party with, and cash and
Cash Equivalents held by, such Lender, and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.

 

 42 

 

 



(c)                Limited Duties. Under the Loan Documents, Agent (i) is acting
solely on behalf of the Secured Parties (except to the limited extent provided
in Section 1.8(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only; (ii)
is not assuming any obligation under any Loan Document other than as expressly
set forth therein or any role as agent, fiduciary or trustee of or for any
Lender or any other Person; and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document. Each Secured Party, by accepting the benefits of the Loan Documents,
hereby waives and agrees not to assert any claim against Agent based on the
roles, duties and legal relationships expressly disclaimed in this subsection.

 

7.2              Binding Effect. Each Secured Party, by accepting the benefits
of the Loan Documents, agrees that (i) any action taken by Agent or the Required
Lenders (or, if expressly required hereby, a greater proportion of the Lenders)
in accordance with the provisions of the Loan Documents; (ii) any action taken
by Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion); and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.

 

7.3              Use of Discretion.

 

(a)                No Action without Instructions. Agent shall not be required
to exercise any discretion or take, or to omit to take, any action, including
with respect to enforcement or collection, except any action it is required to
take or omit to take (i) under any Loan Document; or (ii) pursuant to
instructions from the Required Lenders (or, where expressly required by the
terms of this Agreement, a greater proportion of the Lenders).

 

(b)               Right Not to Follow Certain Instructions. Notwithstanding the
provisions of Section 7.3(a), Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, Agent receives an indemnification
satisfactory to it from the Lenders (or, to the extent applicable and acceptable
to Agent, any other Person) against all Liabilities that, by reason of such
action or omission, may be imposed on, incurred by or asserted against Agent or
any Related Person thereof or (ii) that is, in the opinion of Agent or its
counsel, contrary to any Loan Document or applicable Requirement of Law.

 

 43 

 

 



(c)                Exclusive Right to Enforce Rights and Remedies.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Loan Documents for the benefit of all Lenders; provided,
however, that the foregoing shall not prohibit (i) Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan Documents; (ii) any Lender
from exercising setoff rights in accordance with and subject to the provisions
of Section 8.11; or (iii) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Credit Party under any bankruptcy or other debtor relief law;
and provided further, however, that, if at any time there is no Person acting as
Agent hereunder and under the other Loan Documents, then (A) the Required
Lenders shall have the rights otherwise ascribed to Agent pursuant to Article 7;
and (B) in addition to the matters set forth in clause (ii) and clause (iii) of
the preceding proviso and subject to Section 8.11, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

 

7.4              Delegation of Rights and Duties. Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
Any such Person shall benefit from this Article to the extent provided by Agent.

 

7.5              Reliance and Liability.

 

(a)                Right to Rely and Take Certain Actions. Agent may, without
incurring any liability hereunder: (i) treat the payee of any Revolving Loan
Note as its holder until such Revolving Loan Note has been assigned in
accordance with Section 8.9; (ii) rely on the Register to the extent set forth
in Section 1.8; (iii) consult with any of its Related Persons and, whether or
not selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, any Credit Party); and (iv)
rely and act upon any document and information (including those that are
transmitted as an E-Transmission) and any telephone message or conversation, in
each case believed by it to be genuine and transmitted, signed or otherwise
authenticated by the appropriate parties.

 

(b)               No Liability. None of Agent or its Related Persons shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Secured Party and Credit Party
hereby waive and shall not assert any right, claim or cause of action based
thereon, except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of Agent or, as the case may be, such Related
Person (each as determined in a final, non-appealable judgment by a court of
competent jurisdiction) in connection with the duties expressly set forth
herein. Without limiting the foregoing, Agent:

 

 44 

 

 



(i)                 Shall not be responsible or otherwise incur liability for
any action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of Agent,
when acting on behalf of Agent);

 

(ii)               Shall not be responsible to any Lender or other Person for
the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document;

 

(iii)             Makes no warranty or representation, and shall not be
responsible, to any Lender or other Person for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Credit Party or any Related Person of any Credit Party in connection with any
Loan Document or any transaction contemplated therein or any other document or
information with respect to any Credit Party, whether or not transmitted or
(except for documents expressly required under any Loan Document to be
transmitted to the Lenders) omitted to be transmitted by Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Agent in connection with the Loan
Documents; and

 

(iv)             Shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Credit Party or as to the existence or continuation
or possible occurrence or continuation of any Default or Event of Default and
shall not be deemed to have notice or knowledge of such occurrence or
continuation unless it has received a notice from Borrower or a Lender
describing such Default or Event of Default that is clearly labeled “notice of
default” (in which case Agent shall promptly give notice of such receipt to all
Lenders);

 

(c)                and, for each of the items set forth in clauses (i) through
(iv) above, each Lender and Credit Party hereby waive and agree not to assert
any right, claim or cause of action it might have against Agent based thereon.

 

7.6              Agent Individually. Agent and its Affiliates may make loans and
other extensions of credit to, acquire Stock and Stock Equivalents of, engage in
any kind of business with, any Credit Party or Affiliate thereof as though it
were not acting as Agent and may receive separate fees and other payments
therefor. To the extent Agent or any of its Affiliates makes any Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Revolving Loan Lender”,
“Required Lender”, and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include Agent or such Affiliate, as the case may
be, in its individual capacity as Lender, Revolving Loan Lender or as one of the
Required Lenders, respectively.

 

 45 

 

 



7.7              Lender Credit Decision.

 

(a)                Lenders to Make Independent Credit Decisions. Each Lender
acknowledges that it shall, independently and without reliance upon Agent, any
Lender, or any of their Related Persons, or upon any document (including any
offering and disclosure materials in connection with the syndication of the
Loans) solely or in part because such document was transmitted by Agent or any
of its Related Persons, conduct its own independent investigation of the
financial condition and affairs of each Credit Party and make and continue to
make its own credit decisions in connection with entering into, and taking or
not taking any action under, any Loan Document or with respect to any
transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate. Except for documents
expressly required by any Loan Document to be transmitted by Agent to the
Lenders, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, Property, financial and other condition or creditworthiness of any
Credit Party or any Affiliate of any Credit Party that may come in to the
possession of Agent or any of its Related Persons.

 

 46 

 

 



(b)               MNPI. If any Lender has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender acknowledges
that, notwithstanding such election, Agent and/or the Credit Parties will, from
time to time, make available syndicate-information (which may contain MNPI) as
required by the terms of, or in the course of administering, the Loans to the
credit contact(s) identified for receipt of such information on the Lender’s
administrative questionnaire who are able to receive and use all syndicate-level
information (which may contain MNPI) in accordance with such Lender’s compliance
policies and contractual obligations and applicable law, including federal and
state securities laws; provided, however, that if such contact is not so
identified in such questionnaire, the relevant Lender hereby agrees to promptly
(and in any event within one Business Day) provide such a contact to Agent and
the Credit Parties upon request therefor by Agent or the Credit Parties.
Notwithstanding such Lender’s election to abstain from receiving MNPI, such
Lender acknowledges that if such Lender chooses to communicate with Agent, it
assumes the risk of receiving MNPI concerning the Credit Parties or their
Affiliates.

 

7.8              Expenses; Indemnities; Withholding.

 

(a)                Reimbursement for Certain Costs and Expenses. Each Lender
agrees to reimburse Agent and each of its Related Persons (to the extent not
reimbursed by any Credit Party) promptly upon demand, severally and ratably, for
any costs and expenses (including fees, charges and disbursements of financial,
legal and other advisors and Taxes paid in the name of, or on behalf of, any
Credit Party) that may be incurred by Agent or any of its Related Persons in
connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement of, or the taking
of any other action (whether through negotiations, through any work-out,
bankruptcy, restructuring or other legal or other proceeding, including
preparation for and/or response to any subpoena or request for document
production relating thereto, or otherwise) in respect of, or legal advice with
respect to its rights or responsibilities under, any Loan Document.

 

(b)               Indemnification of Agent. Each Lender further agrees to
indemnify Agent and each of its Related Persons (to the extent not reimbursed by
any Credit Party), severally and ratably, from and against Liabilities
(including, to the extent not indemnified pursuant to Section 7.8(c), Taxes,
interests and penalties imposed for not properly withholding or backup
withholding on payments made to or for the account of any Lender) that may be
imposed on, incurred by or asserted against Agent or any of its Related Persons
in any matter relating to or arising out of, in connection with or as a result
of any Loan Document or any other act, event or transaction related,
contemplated in or attendant to any such Loan Document, or, in each case, any
action taken or omitted to be taken by Agent or any of its Related Persons under
or with respect to any of the foregoing; provided, however, that no Lender shall
be liable to Agent or any of its Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of Agent
or, as the case may be, such Related Person, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order.

 

(c)                Tax Withholding. To the extent required by any applicable
law, Agent may withhold from any payment to any Lender under a Loan Document an
amount equal to any applicable withholding tax. If (i) the IRS or any other
Governmental Authority asserts a claim that Agent did not properly withhold tax
from amounts paid to or for the account of any Lender (because the appropriate
certification form was not delivered, was not properly executed, or fails to
establish an exemption from, or reduction of, withholding tax with respect to a
particular type of payment, or because such Lender failed to notify Agent or any
other Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason); or (ii)
Agent reasonably determines that it was required to withhold Taxes from a prior
payment but failed to do so, such Lender shall promptly indemnify Agent fully
for all amounts paid, directly or indirectly, by Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses. Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this Section 7.8(c).

 

7.9              Resignation of Agent.

 

(a)                Resignation and Successor Agent. Agent may resign at any time
by delivering notice of such resignation to Lenders and Borrower, effective on
the date set forth in such notice or, if no such date is set forth therein, upon
the date such notice shall be effective, in accordance with the terms of this
Section 7.9. If Agent delivers any such notice, the Required Lenders shall have
the right to appoint a successor Agent. If, after 30 days following the date of
the retiring Agent’s notice of resignation, no successor Agent has been
appointed by the Required Lenders that has accepted such appointment, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent from
among the Lenders. Each appointment under this subsection (a) shall be subject
to the prior consent of Borrower, which may not be unreasonably withheld but
shall not be required during the continuance of an Event of Default.

 

 47 

 

 



(b)               Discharge; Rights of Successor. Effective immediately upon its
resignation, (i) the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents; (ii) the Lenders shall assume and perform
all of the duties of Agent until a successor Agent shall have accepted a valid
appointment hereunder; (iii) the retiring Agent and its Related Persons shall no
longer have the benefit of any provision of any Loan Document other than with
respect to any actions taken or omitted to be taken while such retiring Agent
was, or because such Agent had been, validly acting as Agent under the Loan
Documents; and (iv) subject to its rights under Section 7.3, the retiring Agent
shall take such action as may be reasonably necessary to assign to the successor
Agent its rights as Agent under the Loan Documents. Effective immediately upon
its acceptance of a valid appointment as Agent, a successor Agent shall succeed
to, and become vested with, all the rights, powers, privileges and duties of the
retiring Agent under the Loan Documents.

 

7.10          Release of Collateral or Guarantors. Each Lender hereby consents
to the release and hereby directs Agent to release any Lien held by Agent for
the benefit of the Secured Parties against (a) any Collateral that is sold,
transferred, conveyed or otherwise disposed of by a Credit Party in a
transaction permitted by the Loan Documents (including pursuant to a valid
waiver or consent); and (b) all of the Collateral and all Credit Parties, upon
(i) termination of the Revolving Loan Commitments; (ii) payment and satisfaction
in full of all Loans and all other Obligations under the Loan Documents and all
Obligations arising under Secured Rate Contracts, that Agent has theretofore
been notified in writing by the holder of such Obligation are then due and
payable; (iii) deposit of cash collateral with respect to all Contingent
Obligations in amounts and on terms and conditions and with parties satisfactory
to Agent and each Indemnitee that is, or may be, owed such Obligations
(excluding Contingent Obligations as to which no claim has been asserted); and
(iv) to the extent requested by Agent, receipt by Agent and the Secured Parties
of liability releases from the Credit Parties each in form and substance
reasonably acceptable to Agent. Each Lender hereby directs Agent, and Agent
hereby agrees, upon receipt of reasonable advance notice from Borrower, to
execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section.

 

7.11          Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender as long as, by accepting such benefits, such Secured Party agrees, as
among Agent and all other Secured Parties, that such Secured Party is bound by
(and, if requested by Agent, shall confirm such agreement in a writing in form
and substance acceptable to Agent) this Article 7, Sections 8.3, 8.9, 8.10,
8.11, 8.17, 8.26, and 9.1, and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing: (a) such Secured Party shall be bound by Section 7.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept; (b) each of Agent and the Lenders shall be
entitled to act at their sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation; and
(c) except as otherwise set forth herein, such Secured Party shall not have any
right to be notified of, consent to, direct, require or be heard with respect
to, any action taken or omitted in respect of the Collateral or under any Loan
Document.

 

 48 

 

 



Article 8
GENERAL PROVISIONS

 

8.1              Amendments and Waivers.

 

(a)                Amendments and Waivers Generally. No amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent with
respect to any departure by any Credit Party therefrom, shall be effective
unless the same shall be in writing and signed by Agent, the Required Lenders
(or by Agent with the consent of the Required Lenders), and Borrower and then
such waiver shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all Lenders
directly affected thereby (or by Agent with the consent of all Lenders directly
affected thereby), in addition to Agent, the Required Lenders (or by Agent with
the consent of the Required Lenders) and Borrower, do any of the following (it
being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in clauses(v), (vi), and (vii) below):

 

(i)                 Increase or extend the Commitment of any Lender or reinstate
any Commitment suspended or terminated pursuant to Section 6.2(a);

 

(ii)               Postpone or delay any date fixed for, or reduce or waive, any
scheduled installment of principal or any payment of interest, fees or other
amounts (other than principal) due to the Lenders (or any of them) hereunder or
under any other Loan Document;

 

(iii)             Reduce the principal of, or the rate of interest specified
herein (it being agreed, however, that waiver of the default interest margin
shall only require the consent of Required Lenders) or the amount of interest
payable in cash specified herein on any Loan, or of any fees or other amounts
payable hereunder or under any other Loan Document;

 

(iv)             Amend or modify Section 1.11(c);

 

(v)               Change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans which shall be required for the Lenders or
any of them to take any action hereunder;

 

(vi)             Amend this Section 8.1, other than Section 8.1(d), or, subject
to the terms of this Agreement, the definition of Required Lenders or any
provision providing for consent or other action by all Lenders; or

 

(vii)           Discharge any Credit Party from its respective payment
Obligations under the Loan Documents, or release all or substantially all of the
Collateral, except as otherwise may be provided in this Agreement or the other
Loan Documents;

 

 49 

 

 



(b)               Amendments Affecting Rights of Agent. No amendment, waiver or
consent shall, unless in writing and signed by Agent, in addition to the
Required Lenders or all Lenders directly affected thereby, as the case may be
(or by Agent with the consent of the Required Lenders or all Lenders directly
affected thereby, as the case may be), affect the rights or duties of Agent
under this Agreement or any other Loan Document.

 

(c)                Secured Rate Contracts. No amendment, modification or waiver
of this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Secured Swap Provider, shall be effective without the
written consent of such Secured Swap Provider or, in the case of a Secured Rate
Contract provided or arranged by Western Alliance Bank or an Affiliate of
Western Alliance Bank.

 

(d)               Other Restrictions. No amendment or waiver shall, unless
signed by Agent and Required Lenders (or by Agent with the consent of Required
Lenders), amend or waive compliance with the conditions precedent to the
obligations of the Lenders to make any Revolving Loan in Section 2.2 or waive
any Default or Event of Default for the purpose of satisfying the conditions
precedent to the obligations of the Lenders to make any Revolving Loan in
Section 2.2. No amendment shall: (i) amend or waive this Section 8.1(d) or the
definitions of the terms used in this Section 8.1(d) insofar as the definitions
affect the substance of this Section 8.1(d); (ii) change the definition of the
term Required Lenders; or (iii) change the percentage of the Lenders which shall
be required for Revolving Loan Lenders to take any action hereunder, in each
case, without the consent of all Revolving Loan Lenders.

 

(e)                Additional Credit Facilities. This Agreement may be amended
with the written consent of Agent, the Borrower, and the Required Lenders to (i)
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the
outstanding principal and accrued interest and fees in respect thereof to share
ratably in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans and the accrued interest and fees in respect thereof; and (ii)
include, as appropriate, the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

(f)                Other. Notwithstanding anything to the contrary contained in
this Section 8.1, (i) Borrower may amend Schedule 3.17 upon notice to Agent;
(ii) Agent may amend the Revolving Loan Table to reflect Sales entered into
pursuant to Section 8.9; and (iii) Agent and Borrower may amend or modify this
Agreement and any other Loan Document to (A) cure any ambiguity, omission,
defect or inconsistency therein; and (2) grant a new Lien for the benefit of the
Secured Parties, extend an existing Lien over additional Property for the
benefit of the Secured Parties or join additional Persons as Credit Parties.

 

 50 

 

 



8.2              Notices.

 

(a)                Addresses. All notices and other communications required or
expressly authorized to be made by this Agreement or any other Loan Document
shall be given in writing, unless otherwise expressly specified herein, and (i)
sent by personal delivery, overnight courier service, or U.S. mail, in each case
addressed to the address set forth on the applicable signature page hereto (or
such other address as shall be notified in writing (A) in the case of Borrower
and Agent, to the other parties hereto and (B) in the case of all other parties,
to the Borrower and Agent; (ii) posted to Syndtrak® (to the extent such system
is available and set up by or at the direction of Agent prior to posting) in an
appropriate location by uploading such notice, demand, request, direction or
other communication to www.syndtrak.com, faxing it to 866-545-6600 with an
appropriate bar-code fax coversheet or using such other means of posting to
Syndtrak® as may be available and reasonably acceptable to Agent prior to such
posting; (iii) posted to any other E-System approved by or set up by or at the
direction of Agent; or (iv) sent as an E-Transmission, other than by posting to
an E-system; provided, however, that E-Transmissions to Agent, other than by way
of posting to an E-system, shall be effective only for notices where such
E-Transmission is specifically authorized by this Agreement or such other Loan
Document and such E-Transmission is delivered in compliance with procedures of
Agent applicable at the time and previously communicated to the Borrower with
respect to such E-Transmissions and receipt of such E-Transmission is
acknowledged by Agent.

 

(b)               Effectiveness. All communications described in Section 8.2(a)
and all other notices, demands, requests and other communications made in
connection with this Agreement or any other Loan Document shall be effective and
be deemed to have been received (i) if delivered by hand, upon personal
delivery; (ii) if delivered by overnight courier service, one Business Day after
delivery to such courier service; (iii) if delivered by mail, three Business
Days after deposit in the mail; (iv) if delivered as an E-Transmission by E-Fax,
upon sender’s receipt of confirmation of proper transmission; (v) if delivered
by posting to Intralinks® or any other E-System, on the later of the Business
Day of such posting and the Business Day access to such posting is given to the
recipient thereof in accordance with the standard procedures applicable to such
E-System; and (vi) if delivered as an E-Transmission using email, one Business
Day after such email is sent, so long as the sender does not receive any
response email indicating that the email sent was undeliverable, any such
“undeliverable” email being wholly ineffective. The posting, completion and/or
submission by any Credit Party of any communication pursuant to Intralinks® or
any other E-System shall constitute a representation and warranty by the Credit
Parties that any representation, warranty, certification or other similar
statement required by the Loan Documents to be provided, given or made by a
Credit Party in connection with any such communication is true, correct and
complete (as and to the extent provided in the Loan Documents) except as
expressly noted in such communication or E-System.

 

(c)                Lender Notifications to Agent. Each Lender shall notify Agent
in writing of any changes in the address to which notices to such Lender should
be directed, of addresses of its Lending Office, of payment instructions in
respect of all payments to be made to it hereunder, and of such other
administrative information as Agent shall reasonably request.

 

 51 

 

 



8.3              E-Systems and E-Transmissions. Subject, in each case, to the
provisions of Section 8.2:

 

(a)                Use of E-Systems.

 

(i)                 Authorization. Each of Agent, the Lenders, each Credit Party
and each of their Related Persons is authorized (but not required) to transmit,
post or otherwise make or communicate, in its sole discretion, E-Transmissions
using an E-System approved by or set up by or at the direction of Agent in
connection with any Loan Document and the transactions contemplated therein;
provided, however, that the foregoing shall not apply to any Loan Document that
is to be filed or recorded with any Governmental Authority that does not accept
electronic filings or recordations. Each Credit Party and each Secured Party
hereto acknowledges and agrees that the use of E-Systems is not necessarily
secure and that there are risks associated with such use, including risks of
interception, disclosure and abuse and each indicates it assumes and accepts
such risks by hereby authorizing the transmission of E-Transmissions using an
E-System.

 

(ii)               Signatures. Each of the parties agrees that (A) no posting to
any E-System shall be denied legal effect merely because it is made
electronically; (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature”; (C) each such posting
shall be deemed sufficient to satisfy any requirement for a “writing”, in each
case including pursuant to any Loan Document, any applicable provision of any
UCC, the federal Uniform Electronic Transactions Act, the Electronic Signatures
in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter; (D) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
other Secured Party and each Credit Party may rely and assume the authenticity
thereof; and (E) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original.

 

(iii)             Separate Agreements. All uses of an E-System shall be governed
by and subject to, in addition to Section 8.2 and this Section 8.3, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

 

(iv)             LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ALL E-TRANSMISSIONS
MADE USING E-SYSTEMS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY,
ADEQUACY OR COMPLETENESS OF ANY E-SYSTEM OR E-TRANSMISSION MADE USING AN
E-SYSTEM AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO
WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR RELATED
PERSONS IN CONNECTION WITH ANY E-SYSTEM OR E-TRANSMISSION MADE USING AN
E-SYSTEM, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS. Borrower and each Secured Party agrees that Agent has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any E-Transmission made using an
E-System or otherwise required for any E-System.

 

 52 

 

 



(b)               Other E-Transmissions. Each of Agent, the Lenders, each Credit
Party and each of their Related Persons is authorized (but not required) to
transmit, post or otherwise make or communicate, in its sole discretion,
E-Transmissions other than by E-System; provided, however, and except as
otherwise permitted by Section 8.3(a), the Credit Parties shall deliver, as a
further condition to Closing, live pen and ink signatures for those Loan
Documents to be delivered on or before Closing, that Agent, in its sole
discretion, designates as requiring such live signatures. From time to time
after Closing and except as otherwise permitted by Section 8.3(a), each Credit
Party agrees to deliver to Agent, upon Agent’s request, a live pen and ink
signature page for any Loan Document. Where this Agreement or any other Loan
Document, including any executed signature pages, is communicated by
E-Transmission, other than by E-System:  (i) this Agreement, such other Loan
Document and such signature pages shall conclusively be deemed sufficient to
satisfy any requirement for a “writing,” “authentication,” “signature,” or
“original” pursuant to any Loan Document or Requirement of Law and shall be
admissible as an original in any legal proceeding arising out of or relating to
this Agreement or any of the other Loan Documents; and (ii) each such
E-Transmission shall have the same legal effect as a live pen and ink signed
paper original.

 

(c)                Contesting Validity. Neither Agent, the Lenders, the Credit
Parties, nor their respective Related Persons shall contest the validity or
enforceability of this Agreement or such other Loan Document on the basis that
this Agreement, such other Loan Document, or one or more signatures hereto or
thereto were the subject of an E-Transmission or executed by an E-Signature;
provided, however, that nothing herein shall limit a party’s right to contest
whether this Agreement or such other Loan Document has been altered after
E-Transmission or whether the E-Transmission was delivered to an appropriate
representative of Lender.

 

8.4              No Waiver; Cumulative Remedies. Waiver of any matter shall not
be deemed a waiver of the same or any other matter on any future occasion. No
failure to exercise and no delay in exercising, on the part of Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. No course of
dealing between any Credit Party, any Affiliate of any Credit Party, Agent or
any Lender shall be effective to amend, modify or discharge any provision of
this Agreement or any of the other Loan Documents.

 

 53 

 

 



8.5              Costs and Expenses.

 

(a)                Generally. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party therefor except as expressly
provided therein. In addition, Borrower agrees to pay or reimburse upon demand:
(i) Agent for all reasonable out-of-pocket costs and expenses incurred by it or
any of its Related Persons in connection with (A) the investigation,
development, preparation, negotiation, syndication, execution, interpretation,
or administration of (1) the Loans or any Loan Document, including Agent’s
review and evaluation of, and determinations with respect to, any conditions
precedent that must, at any time, be satisfied by any of the Credit Parties; and
(2) any amendment, extension, renewal, termination, supplement, or waiver of any
provision of any Loan Document, including any commitment or proposal letter
therefor and any other document prepared in connection therewith; (B)
environmental audits, internal audit reviews, field examinations, Site
inspections, Collateral audits and appraisals, background checks and similar
expenses, to the extent permitted hereunder, which shall be reimbursed, in
addition to the out-of-pocket costs and expenses of such examiners, at the per
diem rate per individual then charged by Agent for its examiners; and (ii) each
of Agent and its Related Persons for all costs and expenses incurred in
connection with (A) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”; (B) the enforcement or
preservation of any right or remedy under any Loan Document, any Obligation,
with respect to the Collateral or any other related right or remedy; or (C) the
commencement, defense, conduct of, intervention in, or the taking of any other
action (including preparation for and/or response to any subpoena or request for
document production relating thereto) with respect to, any proceeding (including
any bankruptcy or insolvency proceeding) related to any Credit Party, Loan
Document, or Obligation, including reasonable attorneys’ fees and expenses of
one law firm on behalf of all Lenders (other than Agent) incurred in connection
with any of the matters referred to in this clause (ii).

 

(b)               Processing Fees; Additional Lender Consideration. Borrower
agrees to pay to Agent, for Agent’s benefit, a reasonable processing and review
fee in connection with the matters described in Section 8.5(a) or any other
matter requiring Agent or Required Lender approval or consent pursuant to this
Agreement or any other Loan Document. Agent may also charge, on behalf of the
Lenders, an additional fee as consideration to the Lenders in connection with,
and as a condition precedent to, any such matter.

 

(c)                Service Fees. Agent may, from time to time, impose fees or
charges for returned checks, multiple payoff quotes within a certain period of
time, additional copies of documents, processing non-ACH payments, and such
other services it may provide to Borrower while the Obligations are outstanding.
Agent may make available to Borrower a schedule of fees or charges for such
services upon demand or from time to time; provided, however, such fees and
charges are subject to change at any time in Agent’s sole discretion, without
notice to Borrower.

 

 54 

 



8.6              Indemnity. Each Credit Party agrees to indemnify, hold harmless
and defend Agent, each Lender, and each of their respective Related Persons
(each such Person being an “Indemnitee“) for, from, and against all Liabilities
(including brokerage commissions, fees and other compensation) that may be
imposed on, incurred by or asserted against any such Indemnitee in any matter
relating to or arising out of, in connection with or as a result of any of the
following (collectively, the “Indemnified Matters“): (a) any Loan Document, any
Obligation (or the repayment thereof), the use or intended use of the proceeds
of any Loan or any securities filing of, or with respect to, any Credit Party;
(b) Borrower’s operations at or relating to the Sites; (c) the Collateral,
including its design, construction, operation, alteration, maintenance, or use
by Borrower or any other Person; (d) any permitted disclosure of Credit Party
Information; (e) any misrepresentation or inaccuracy in any representation or
warranty in any Loan Document; (f) any breach or failure by any Credit Party to
perform its Obligations; (g) any commitment letter, proposal letter or term
sheet with any Person and any Contractual Obligation, arrangement or
understanding with any broker, finder or consultant, in each case relating or
connected in any way to the transactions contemplated by this Agreement; (h) any
actual or prospective investigation, litigation or other proceeding, whether or
not brought by any such Indemnitee or any of its Related Persons, any holders of
securities or creditors (and including reasonable attorneys’ fees in any case),
whether or not any such Indemnitee, Related Person, holder or creditor is a
party thereto, and whether or not based on any securities or commercial law or
regulation or any other Requirement of Law or theory thereof, including common
law, equity, contract, tort or otherwise; (i) any other matter with respect to
which any Credit Party has an indemnity obligation to any Indemnitee pursuant to
any other provision of this Agreement or the other Loan Documents (excluding,
however, the Environmental Indemnity Agreement, it being the intent and
agreement of the parties that the indemnification obligations therein be and are
separate and independent and not included within the coverage of this Section;
and (j) any other act, event or transaction related, contemplated in or
attendant to any of the foregoing; provided, however, that no Credit Party shall
have any liability under this Section to any Indemnitee with respect to any
Indemnified Matter, to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of such Indemnitee, as determined by a
court of competent jurisdiction in a final non-appealable judgment or order.
Furthermore, each Credit Party waives and agrees not to assert against any
Indemnitee any right of contribution with respect to any Liabilities that may be
imposed on, incurred by or asserted against any Related Person.

 

8.7              Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any Collateral in favor of any Credit Party or any
other Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff
(to the extent allowed pursuant to Section 8.11), any enforcement action or
otherwise, and such payment is subsequently, in whole or in part, invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.

 

 55 

 

 



8.8              Binding Effect. This Agreement shall become effective when it
shall have been executed by Borrower, the other Credit Parties signatory hereto
and Agent and when Agent shall have been notified by each Lender that such
Lender has executed it. Thereafter, it shall be binding upon and inure to the
benefit of, but only to the benefit of Borrower, the other Credit Parties hereto
(in each case except for Article 7), Agent, each Lender, and, to the extent
provided in Section 7.11, each other Secured Party and, in each case, their
respective successors and permitted assigns. Except as expressly provided in any
Loan Document (including in Section 7.9), none of Borrower, any other Credit
Party, or Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.

 

8.9              Assignments and Participations.

 

(a)                Right to Assign. Subject to the provisions of Section 8.9(b),
each Lender may sell, transfer, negotiate or assign (a “Sale“) all or a portion
of its rights and obligations hereunder (including all or a portion of its
Commitments and its rights and obligations with respect to Loans) to any of the
following (each an “Eligible Assignee“): (i) any existing Lender (other than a
Non-Funding Lender or Impacted Lender); (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender); or
(iii) any other Person approved by Agent and, so long as no Default or Event of
Default exists, Borrower (which approvals shall not be unreasonably withheld or
delayed).

 

(b)               Sale Parameters. Sales must be ratable among the obligations
owing to and owed by each Lender with respect to the Revolving Loans. For each
Loan, the aggregate outstanding principal amount (determined as of the effective
date of the applicable Assignment) of the Loans and Commitments subject to any
such Sale shall be in a minimum amount of $1,000,000, unless such Sale is (i)
made to an existing Lender or an Affiliate or Approved Fund of any existing
Lender; (ii) of the assignor’s (together with its Affiliates and Approved Funds)
entire interest in such facility; or (iii) made with the prior consent of Agent.
Interest accrued prior to and through the date of any such Sale may not be
assigned. Sales by the Lenders who are Non-Funding Lenders due to clause (a) of
the definition of Non-Funding Lender shall be subject to Agent’s prior written
consent in all instances, unless in connection with such sale, such Non-Funding
Lender cures, or causes the cure of, its Non-Funding Lender status as
contemplated in Section 1.12(e)(iv). Agent’s refusal to accept a Sale to a
Credit Party, an Affiliate of a Credit Party, or to a Person that would be a
Non-Funding Lender or an Impacted Lender, or the imposition of conditions or
limitations (including limitations on voting) upon Sales to such Persons, shall
not be deemed to be unreasonable.

 

(c)                Procedure. The parties to each Sale made in reliance on
Section 8.9(a), other than those described in Sections 8.9(e) or 8.9(f), shall
execute and deliver to Agent an Assignment, substantially in the form of
Schedule 8.9(c), via an electronic settlement system designated by Agent (or, if
previously agreed with Agent, via a manual execution and delivery of the
Assignment) evidencing such Sale, together with any existing Note subject to
such Sale (or any affidavit of loss therefor acceptable to Agent), any tax forms
required to be delivered pursuant to Section 9.1 and payment of an assignment
fee in the amount of $3,500 to Agent, unless waived or reduced by Agent;
provided, however, that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale; and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iii) of Section 8.9(b), upon Agent consenting to such Assignment, from
and after the effective date specified in such Assignment, Agent shall record or
cause to be recorded in the Register the information contained in such
Assignment.

 

 56 

 

 



(d)               Effectiveness. Subject to the recording of an Assignment by
Agent in the Register: (i) the assignee thereunder shall become a party hereto
and, to the extent that rights and obligations under the Loan Documents have
been assigned to such assignee pursuant to such Assignment, shall have the
rights and obligations of a Lender; (ii) any applicable Note shall be
transferred to such assignee through such entry; and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

 

(e)                Grant of Security Interests. In addition to the other rights
provided in this Section 8.9, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (i) any federal reserve bank (pursuant to Regulation
A of the Federal Reserve Board), without notice to Agent or (ii) any holder of,
or trustee for the benefit of the holders of, such Lender’s Indebtedness or
equity securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with
Section 8.9(b) above), shall be entitled to any rights of such Lender hereunder
and no such Lender shall be relieved of any of its obligations hereunder.

 

(f)                Participants and SPVs. In addition to the other rights
provided in this Section 8.9, each Lender may, (x) with notice to Agent, grant
to an SPV the option to make all or any part of any Loan that such Lender would
otherwise be required to make hereunder (and the exercise of such option by such
SPV and the making of Loans pursuant thereto shall satisfy the obligation of
such Lender to make such Loans hereunder) and such SPV may assign to such Lender
the right to receive payment with respect to any Obligation; and (y) without
notice to or consent from Agent or Borrower, sell participations to one or more
Persons in or to all or a portion of its rights and obligations under the Loan
Documents (including all its rights and obligations with respect to the
Revolving Loans); provided, however, that, whether as a result of any term of
any Loan Document or of such grant or participation:

 

(i)                 No such SPV or participant shall have a commitment, or be
deemed to have made an offer to commit, to make Loans hereunder, and, except as
provided in the applicable option agreement, none shall be liable for any
obligation of such Lender hereunder;

 

 57 

 

 



(ii)               Such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article 9, but, with respect to Section 9.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to Section 9.1(f) and then only to the extent of
any amount to which such Lender would be entitled in the absence of any such
grant or participation; and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document;

 

(iii)             The consent of such SPV or participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of Section 8.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of Section 8.1(a); and

 

(iv)             No party hereto shall institute against any SPV grantee of an
option pursuant to this Section 8.9(f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to be reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

 

8.10          Non-Public Information; Confidentiality.

 

(a)                Non-Public Information. Each of Agent and each Lender
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
securities laws and regulations).

 

 58 

 

 



(b)               Confidential Information. Each of Agent and each Lender agrees
to use all reasonable efforts to maintain, in accordance with its customary
practices, the confidentiality of information obtained by it pursuant to any
Loan Document, except that such information may be disclosed (i) with the
consent of Borrower; (ii) to Related Persons of such Lender or Agent, as the
case may be, that are advised of the confidential nature of such information and
are instructed to keep such information confidential in accordance with the
terms hereof; (iii) to the extent such information presently is or hereafter
becomes (A) publicly available other than as a result of a breach of this
Section 8.10; or (B) available to such Lender, Agent. or any of their Related
Persons, as the case may be, from a source (other than any Credit Party) not
known by them to be subject to disclosure restrictions; (iv) to the extent
disclosure is required by any applicable Requirement of Law or other legal
process or requested or demanded by any Governmental Authority; (v) to the
extent necessary or customary for inclusion in league table measurements; (vi)
to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency, or
otherwise to the extent consisting of general portfolio information that does
not identify Credit Parties; (vii) to current or prospective assignees, SPVs
(including the investors or prospective investors therein), participants, or
direct or contractual counterparties to any Secured Rate Contracts and to their
respective Related Persons, and to the extent such assignees, investors,
participants, counterparties, or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 8.10 (and such Person
may disclose information to their respective Related Persons in accordance with
clause (ii) above); (viii) to any other party hereto; (ix) to Licensor and
Manager upon the occurrence and during the continuation of a Default; (x) to any
proposed transferee, purchaser, assignee, servicer, participant, lender,
investor, ratings agency, or other Person with respect to any proposed Sale,
participation of the Loan, or sale of any of the Collateral; (xi) to any
insurance or title company in connection with the transactions contemplated by
the Loan Documents, including any action, suit, or proceeding arising out of, in
connection with, or relating to, this Agreement or the other Loan Documents, the
Loan, or any other transaction contemplated hereby; and (xii) in connection with
the exercise or enforcement of any right or remedy under any Loan Document, in
connection with any litigation or other proceeding to which such Lender, Agent
or any of their Related Persons is a party or bound, or to the extent necessary
to respond to public statements or disclosures by Credit Parties or their
Related Persons referring to a Lender, Agent or any of their Related Persons.
The Credit Parties further consent to the use by Agent, the Lenders, and their
respective Affiliates of data relating to Borrower’s operations, including
unit-level and corporate level operating results, and authorize such Persons to
produce and distribute various industry statistical analyses and data
compilations, provided that all such analyses and data compilations will be
aggregated and will not be specifically attributable to the Sites, Borrower, any
other Credit Party, or any operator or lessee of the Sites. In the event of any
conflict between the terms of this Section 8.10 and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 8.10 shall govern.

 

(c)                Tombstones. Each Credit Party consents to the publication by
Agent or any Lender of any press releases, tombstones, advertising or other
promotional materials (including as an E-Transmission) relating to the financing
transactions contemplated by this Agreement using such Credit Party’s name,
product photographs, logo or trademark.

 

 59 

 

 



(d)               Press Release and Related Matters. No Credit Party shall, and
no Credit Party shall permit any of its Affiliates to, issue any press release
or other public disclosure (other than any document filed with any Governmental
Authority relating to a public offering of securities of any Credit Party) using
the name, logo or otherwise referring to Western Alliance Bank or of any of its
Affiliates, the Loan Documents or any transaction contemplated herein or therein
to which Western Alliance Bank or any of its Affiliates is party without the
prior written consent of Western Alliance Bank or such Affiliate, each in its
sole discretion, except to the extent required to do so under applicable
Requirements of Law and then, only after consulting with Western Alliance Bank.

 

(e)                Authorization to Share Certain Information. Borrower and each
other Credit Party authorize each Licensor and Manager to disclose and release
to Agent, the Lenders and their respective Affiliates any and all information
they may request from time to time regarding (i) the status of each License
Agreement and Management Agreement; (ii) the affairs and financial condition of
Borrower, such other Credit Party, or any operator of the Sites; and (iii) the
business operations at the Sites, including Site level and entity level
operating results. Borrower and each such Credit Party also expressly authorize
Agent and its Affiliates, from time to time while any of the Obligations are
outstanding to perform background, credit, judgment, lien and other checks,
searches, inspections and investigations and to obtain personal and business
credit reports and asset reports with respect to Borrower and the other Credit
Parties and to answer questions about its credit experience with Borrower and
the other Credit Parties. All of the information which Agent or its Affiliates
obtain from time to time in accordance with this Section, together with all
other information which Lender or its Affiliates now possess or in the future
may acquire with respect to Borrower, any of the other Credit Parties, the
Collateral, the Credit Facilities, or the business operations at the Sites,
whether pursuant to the Loan Documents or otherwise, is referred to as “Credit
Party Information.”

 

(f)                Distribution of Materials to the Lenders. The Credit Parties
acknowledge and agree that Credit Party Information may be disseminated by, or
on behalf of, Agent, and made available, to the Lenders by posting such Credit
Party Information on an E-System. The Credit Parties authorize Agent to download
copies of their logos from its website and post copies thereof on an E-System.

 

(g)               Material Non-Public Information. The Credit Parties agree that
if either they, any parent company, or Affiliate has publicly traded equity or
debt securities in the United States, they shall (and shall cause such parent
company or Affiliate, as the case may be, identify in writing and, to the extent
reasonably practicable, clearly and conspicuously mark such Credit Party
Information that contain only information that is publicly available or that is
not material for purposes of United States federal and state securities laws as
“PUBLIC”. The Credit Parties agree that by identifying such Credit Party
Information as “PUBLIC” or publicly filing such Credit Party Information with
the Securities and Exchange Commission, then Agent and the Lenders shall be
entitled to treat such Credit Party Information as not containing any MNPI for
purposes of United States federal and state securities laws. The Credit Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (i) the Loan Documents, including the schedules and exhibits
attached thereto; and (ii) administrative materials of a customary nature
prepared by the Credit Parties or Agent (including, Borrowing Notices and any
similar requests or notices posted on or through an E-System). Before
distribution of Credit Party Information, the Credit Parties agree to execute
and deliver to Agent a letter authorizing distribution of the evaluation
materials to prospective Lenders and their employees willing to receive MNPI,
and a separate letter authorizing distribution of evaluation materials that do
not contain MNPI and represent that no MNPI is contained therein.

 

 60 

 

 



8.11          Set-off; Sharing of Payments.

 

(a)                Right of Setoff. Each of Agent, each Lender, and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, or any of
their respective Affiliates to or for the credit or the account of Borrower or
any other Credit Party against any Obligation of any Credit Party now or
hereafter existing, whether or not any demand was made under any Loan Document
with respect to such Obligation and even though such Obligation may be
unmatured; provided, however, that no Lender shall exercise any such right of
setoff without the prior written consent of Agent and the Required Lenders or
if, in the opinion of Agent or its counsel, the exercise of setoff rights could
materially prejudice the rights and remedies of Agent pursuant to Agent’s Liens
on the Collateral. Each of Agent and each Lender agrees promptly to notify
Borrower and Agent after any such setoff and application made by such Lender or
its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such setoff and application. The rights under this
Section 8.11 are in addition to any other rights and remedies (including other
rights of setoff) that Agent, the Lenders, their Affiliates and the other
Secured Parties, may have.

 

(b)               Sharing of Payments, Etc. If any Lender, directly or through
an Affiliate or branch office thereof, obtains any payment of any Obligation of
any Credit Party (whether voluntary, involuntary or through the exercise of any
right of setoff or the receipt of any Collateral or “proceeds” (as defined under
the applicable UCC) of Collateral) other than pursuant to Section 8.9 or
Article 9 and such payment exceeds the amount such Lender would have been
entitled to receive if all payments had gone to, and been distributed by, Agent
in accordance with the provisions of the Loan Documents, such Lender shall
purchase for cash from other Lenders such participations in their Obligations as
necessary for such Lender to share such excess payment with such Lenders to
ensure such payment is applied as though it had been received by Agent and
applied in accordance with this Agreement (or, if such application would then be
at the discretion of Borrower, applied to repay the Obligations in accordance
herewith); provided, however, that (i) if such payment is rescinded or otherwise
recovered from such Lender in whole or in part, such purchase shall be rescinded
and the purchase price therefor shall be returned to such Lender without
interest; and (ii) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation. If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Agent in an amount that would satisfy the cash collateral requirements set
forth in Section 1.11(e).

 

 61 

 

 

s

8.12          Counterparts; Facsimile Signature. This Agreement and the other
Loan Documents may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement as an E-Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

8.13          Severability. The illegality or unenforceability of any provision
of this Agreement, any other Loan Document, or any instrument or agreement
required hereunder or thereunder shall not in any way affect or impair the
legality or enforceability of the remaining provisions of this Agreement, such
other Loan Document, or any instrument or agreement required hereunder or
thereunder.

 

8.14          Captions. The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

8.15          Independence of Provisions. The parties hereto acknowledge that
this Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters, and
that such limitations, tests and measurements are cumulative and must each be
performed, except as expressly stated to the contrary in this Agreement.

 

8.16          Interpretation. This Agreement is the result of negotiations
among, and has been reviewed by counsel to Credit Parties, Agent, each Lender
and other parties hereto, and is the product of all such parties. Accordingly,
this Agreement and the other Loan Documents shall not be construed against the
Lenders or Agent merely because of Agent’s or Lenders’ involvement in the
preparation of such documents and agreements. Without limiting the generality of
the foregoing, each of the parties hereto has had the advice of counsel with
respect to Sections 8.18, 8.19, and 8.20.

 

8.17          No Third Parties Benefited. This Agreement is made and entered
into for the sole protection and legal benefit of Borrower, the Lenders, Agent,
each Indemnitee, and, subject to the provisions of Section 7.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.

 

8.18          Governing Law. The laws of the State of ARIZONA (without giving
effect to its conflicts of laws principles) shall govern all matters arising out
of, in connection with or relating to this Agreement and the other Loan
Documents (EXCEPT AS OTHERWISE PROVIDED THEREIN), including its validity,
interpretation, construction, performance and enforcement (including any claims
sounding in contract or tort law arising out of the subject matter hereof and
any determinations with respect to post-judgment interest).

 

 62 

 

 



8.19          Jurisdiction and Service of Process. Any legal action or
proceeding with respect to any Loan Document shall be brought exclusively in the
courts of the State of Arizona located in Maricopa County, or of the United
States of America for the District of Arizona, sitting in Phoenix, Arizona, and
Borrower and each other Credit Party unconditionally accepts, for itself and in
respect of its Property, generally and unconditionally, the jurisdiction of the
aforesaid courts; provided, however, that nothing in this Agreement shall limit
or restrict Agent’s right to commence any proceeding in the federal or state
courts located in the state in which a particular Site is located to the extent
Agent deems such proceeding necessary or advisable to exercise remedies
available under any Loan Document. The parties hereto irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions. Each of
Borrower and the other Credit Parties (a) irrevocably waives personal service of
any and all legal process, summons, notices and other documents of any kind; (b)
consents to such service in any suit, action or proceeding brought in the United
States by any means permitted by any applicable Requirement of Law, including by
the mailing thereof to Borrower’s address specified on the signature page
hereto; and (c) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by any applicable Requirement of Law.
Nothing contained in this Section 8.19 shall affect the right of Agent or any
Lender to serve process in any other manner permitted by applicable Requirements
of Law or commence legal proceedings or otherwise proceed against any Credit
Party in any other jurisdiction.

 

8.20          Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED
BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS
WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.

 

8.21          Entire Agreement; Release. THE LOAN DOCUMENTS EMBODY THE ENTIRE
AGREEMENT OF THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
RELATING TO THE SUBJECT MATTER THEREOF AND ANY PRIOR LETTER OF INTEREST,
COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR AGREEMENTS INVOLVING ANY CREDIT
PARTY, AGENT, ANY LENDER, OR ANY AFFILIATE OF AGENT OR ANY LENDER RELATING TO A
FINANCING OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR EFFECT and the Loan
Documents may not be contradicted by evidence of any alleged oral agreement. IN
THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN
DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY
STATED IN SUCH OTHER LOAN DOCUMENTS OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS
ARE NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH
TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH). Execution of
this Agreement by the Credit Parties constitutes a full, complete and
irrevocable release of any and all claims which each Credit Party may have at
law or in equity in respect of all prior discussions and understandings, oral or
written, relating to the subject matter of this Agreement and the other Loan
Documents. Each Credit Party acknowledges and affirms that such Credit Party did
not rely on any statement, oral or written, not contained in the Loan Documents
in making its decisions to enter into the agreements expressed in the Loan
Documents.

 

 63 

 



8.22          Survival. Any indemnification or other protection provided to
Agent, the Lenders, or any other Indemnitee pursuant to any Loan Document, all
representations and warranties made in any Loan Document, the provisions of this
Article 8 and of Article 10, and all other provisions of the Loan Documents that
are stated to survive, shall survive the repayment in full in cash and
performance of the Obligations and inure to the benefit of any Person that at
any time held a right thereunder and, thereafter, its successors and permitted
assigns.

 

8.23          Limitation of Liability for Certain Damages. In no event shall
Agent, any Lender or any of their respective Related Persons be liable to
Borrower or any other Credit Party on any theory of liability for any special,
indirect, consequential or punitive damages (including any loss of profits,
business or anticipated savings). BORROWER AND EACH OTHER CREDIT PARTY HEREBY
WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

8.24          Patriot Act. Each Lender that is subject to the Patriot Act hereby
notifies the Credit Parties that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the Patriot Act.

 

8.25          Replacement of Lender. Within 45 days after (i) receipt by the
Borrower of written notice and demand from any Lender (an “Affected Lender”) for
payment of additional costs as provided in Sections 9.1 and 9.3; or (ii) any
failure by any Lender (other than Agent or an Affiliate of Agent) to consent to
a requested amendment, waiver or modification to any Loan Document to which
Required Lenders have already consented but the consent of each Lender (or each
Lender directly affected thereby, as applicable) is required with respect
thereto, Borrower may, at its option, notify Agent and such Affected Lender (or
such non-consenting Lender) of Borrower’s intention to obtain, at Borrower’s
expense, a replacement Lender (“Replacement Lender”) for such Affected Lender
(or such non-consenting Lender), which Replacement Lender shall be reasonably
satisfactory to Agent. If Borrower obtains a Replacement Lender within 45 days
following notice of its intention to do so, the Affected Lender (or such
non-consenting Lender) shall sell and assign its Loans and Commitments to such
Replacement Lender, at par, provided that Borrower has reimbursed such Affected
Lender for its increased costs for which it is entitled to reimbursement under
this Agreement through the date of such sale and assignment. If a replaced
Lender does not execute an Assignment pursuant to Section 8.9 within five
Business Days after receipt by such replaced Lender of notice of replacement
pursuant to this Section and presentation to such replaced Lender of an
Assignment evidencing an assignment pursuant to this Section, Borrower shall be
entitled (but not obligated) to execute such an Assignment on behalf of such
replaced Lender, and any such Assignment so executed by Borrower, the
Replacement Lender and Agent, shall be effective for purposes of this Section
and Section 8.9. Notwithstanding the foregoing, with respect to a Lender that is
a Non-Funding Lender or an Impacted Lender, Agent may, but shall not be
obligated to, obtain a Replacement Lender and execute an Assignment on behalf of
such Non-Funding Lender or Impacted Lender at any time with three Business’ Days
prior notice to such Lender (unless notice is not practicable under the
circumstances) and cause such Lender’s Loans and Commitments to be sold and
assigned, in whole or in part, at par. Upon any such assignment and payment and
compliance with the other provisions of Section 8.9, such replaced Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such replaced Lender to indemnification hereunder shall survive.

 

 64 

 

 



8.26          Creditor-Debtor Relationship. The relationship between Agent and
each Lender, on the one hand, and the Credit Parties, on the other hand, is
solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein. No Loan Document provision is intended, nor
shall be deemed or construed, to make Agent or any Lender in any way responsible
for the debts, obligations or losses of any Credit Party. EACH CREDIT PARTY
REPRESENTS, ACKNOWLEDGES, AND AGREES THAT (a) SUCH CREDIT PARTY IS ENTERING INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS VOLUNTARILY AND HAS HAD THE
OPPORTUNITY TO OBTAIN AND CONSULT WITH SUCH LEGAL, FINANCIAL AND OTHER ADVISERS
AS EACH HAS DEEMED APPROPRIATE; AND (b) NEITHER AGENT, LENDERS, NOR ANY OF THEIR
RESPECTIVE AFFILIATES, NOR ANY OF THEIR RESPECTIVE RELATED PERSONS HAS ACTED AS
AN INVESTMENT, TAX OR FINANCIAL ADVISER TO SUCH CREDIT PARTY IN ANY RESPECT AND
HAS NOT OTHERWISE PROVIDED SUCH CREDIT PARTY WITH ANY INVESTMENT, TAX, OR
FINANCIAL ADVICE OF ANY NATURE WHATSOEVER.

 

8.27          Applicability of General Provisions to the Loan Documents. The
provisions of this Article and the Schedule of Defined Terms attached as
Schedule 10.1(b) apply equally to this Agreement and to each other Loan
Document, and to all Credit Parties, the same as if such provisions were set
forth in full in each other Loan Document.

 

8.28          Time of the Essence; Time Periods. Time is of the essence for
performance of the Obligations under this Agreement and each of the other Loan
Documents. Unless otherwise expressly stated herein or in such other Loan
Document, the time for performance of any obligation or taking any action
hereunder or under such other Loan Document shall be deemed to expire at 4:00
o’clock p.m. (Phoenix time) on the last day of the applicable time period
provided for in such Loan Document. If the time for performance of any
obligation or taking any action under such Loan Document expires on a day other
than a Business Day, the time for performance or taking such action shall be
extended to the next succeeding Business Day. Unless otherwise expressly stated,
references in any of the Loan Documents to a particular time of day shall be to
the local time in Phoenix, Arizona, and references to “month” shall be a
reference to calendar months.

 

 65 

 

 



8.29          Corrections and Insertions. Agent may correct patent errors in the
Loan Documents and fill in all blanks in this Agreement and the other Loan
Documents consistent with the agreement of the parties.

 

8.30          Transaction Characterization. The Loan Documents are a contract to
extend a Financial Accommodation (as such term is used in the Bankruptcy Code)
for Borrower’s benefit.

 

Article 9
TAXES, YIELD PROTECTION AND ILLEGALITY

 

9.1              Taxes.

 

(a)                Payments to be Free and Clear of Taxes. Except as otherwise
provided in this Section 9.1, each payment by any Credit Party under any Loan
Document shall be made free and clear of all Taxes.

 

(b)               Gross-Up. If any Taxes shall be required by any Requirement of
Law to be deducted from or in respect of any amount payable under any Loan
Document to any Secured Party (i) such amount shall be increased as necessary to
ensure that, after all required deductions for Taxes are made (including
deductions applicable to any increases to any amount under this Section 9.1),
such Secured Party receives the amount it would have received had no such
deductions been made; (ii) the relevant Credit Party shall make such deductions;
(iii) the relevant Credit Party shall timely pay the full amount deducted to the
relevant taxing authority or other authority in accordance with applicable
Requirements of Law; and (iv) within 30 days after such payment is made, the
relevant Credit Party shall deliver to Agent an original or certified copy of a
receipt evidencing such payment or other evidence of payment reasonably
satisfactory to Agent.

 

(c)                Other Taxes. Borrower further agrees to pay, and authorizes
Agent to pay in Borrower’s name, any and all Taxes arising from the execution,
delivery or registration of, or otherwise with respect to, any Loan Document or
any transaction contemplated therein (collectively, “Other Taxes”). Within 30
days after the date of any payment of Other Taxes by any Credit Party, Borrower
shall furnish to Agent, at its address referred to in Section 8.2, the original
or a certified copy of a receipt evidencing payment thereof or other evidence of
payment reasonably satisfactory to Agent.

 

(d)               Reimbursement and Indemnification. Borrower shall reimburse
and indemnify, within 30 days after receipt of demand therefor (with copy to
Agent), each Secured Party for all Taxes and Other Taxes (including any Taxes
and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 9.1) required to be paid by such Secured Party by any Governmental
Authority and any Liabilities arising therefrom or with respect thereto, whether
or not, absent manifest error, such Taxes or Other Taxes were correctly or
legally asserted by such Governmental Authority. A certificate of the Secured
Party (or of Agent on behalf of such Secured Party) claiming any compensation
under this Section 9.1(d) setting forth the amounts to be paid thereunder and
delivered to Borrower with a copy to Agent, shall be conclusive, binding and
final for all purposes, absent manifest error. In determining such amount, Agent
and such Secured Party may use any reasonable averaging and attribution methods.

 

 66 

 

 



(e)                Mitigation. Any Lender claiming any additional amounts
payable pursuant to this Section 9.1 shall use its reasonable efforts
(consistent with its internal policies and Requirements of Law) to change the
jurisdiction of its Lending Office if such a change would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Lender, be otherwise disadvantageous to
such Lender.

 

(f)                Tax Forms.

 

(i)                 Non-U.S. Lender Parties. Each Non-U.S. Lender Party that, at
any of the following times, is entitled to an exemption from United States
withholding tax or, after a change in any Requirement of Law, is subject to such
withholding tax at a reduced rate under an applicable tax treaty, shall (A) on
or prior to the date such Non-U.S. Lender Party becomes a Non-U.S. Lender Party
hereunder; (B) on or prior to the date on which any such form or certification
expires or becomes obsolete; (C) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it
pursuant to this subsection (f); and (D) from time to time if requested by
Borrower or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of each of the following, as
applicable: (1) Form W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business), Form
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or Form W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms; (2) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Agent that such Non-U.S. Lender Party is not
(x) a “bank” within the meaning of Section 881(c)(3)(A) of the Code; (y) a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code; or (z) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code; or (3) any other applicable document prescribed by the
IRS certifying as to the entitlement of such Non-U.S. Lender Party to such
exemption from United States withholding tax or reduced rate with respect to all
payments to be made to such Non-U.S. Lender Party under the Loan Documents.
Unless Borrower and Agent have received forms or other documents satisfactory to
them indicating that payments under any Loan Document to or for a Non-U.S.
Lender Party are not subject to United States withholding tax or are subject to
such tax at a rate reduced by an applicable tax treaty, the Credit Parties and
Agent shall withhold amounts required to be withheld by applicable Requirements
of Law from such payments at the applicable statutory rate.

 

 67 

 

 



(ii)               U.S. Lender Parties. Each U.S. Lender Party shall (A) on or
prior to the date such U.S. Lender Party becomes a U.S. Lender Party hereunder;
(B) on or prior to the date on which any such form or certification expires or
becomes obsolete; (C) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this subsection (f); and (D) from time to time if requested by Borrower or Agent
(or, in the case of a participant or SPV, the relevant Lender), provide Agent
and Borrower (or, in the case of a participant or SPV, the relevant Lender) with
two completed originals of Form W-9 (certifying that such U.S. Lender Party is
entitled to an exemption from U.S. backup withholding tax) or any successor
form.

 

(iii)             Participants and SPVs. Each Lender having sold a participation
in any of its Obligations or identified an SPV as such to Agent shall collect
from such participant or SPV the documents described in this subsection (f) and
provide them to Agent.

 

(iv)             FATCA. If a payment made to a Non-U.S. Lender Party would be
subject to United States federal withholding tax imposed by FATCA if such
Non-U.S. Lender Party fails to comply with the applicable reporting requirements
of FATCA, such Non-U.S. Lender Party shall deliver to Agent and Borrower any
documentation under any Requirement of Law or reasonably requested by Agent or
Borrower sufficient for Agent or Borrower to comply with their obligations under
FATCA and to determine that such Non-U.S. Lender has complied with such
applicable reporting requirements.

 

9.2              Increased Costs and Reduction of Return; Capital Adequacy
Regulation Events. If any Lender (a) determines that a Capital Adequacy
Regulation Event affects the amount of capital required or expected to be
maintained by such Lender or any entity controlling such Lender; and (b) taking
into consideration such Lender’s or such entities’ policies with respect to
capital adequacy and such Lender’s desired return on capital, determines that
the amount of such capital is increased as a consequence of its Commitment(s),
Loans, credits or obligations under this Agreement, then, within 30 days of
demand of such Lender (with a copy to Agent), Borrower shall pay to such Lender,
from time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender (or the entity controlling the Lender) for such increase;
provided, however, that Borrower shall not be required to compensate any Lender
pursuant to this Section for any amounts incurred more than 180 days prior to
the date that such Lender notifies Borrower, in writing, of the amounts and of
such Lender’s intention to claim compensation thereof; provided, further, that
if the event giving rise to such increase is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. “Capital Adequacy Regulation Event” means: (i) the introduction
of any Capital Adequacy Regulation; (ii) any change in any Capital Adequacy
Regulation; (iii) any change in the interpretation or administration of any
Capital Adequacy Regulation by any central bank or other Governmental Authority
charged with the interpretation or administration thereof; (iv) compliance by
such Lender (or its Lending Office) or any entity controlling the Lender with
any Capital Adequacy Regulation; and (v) notwithstanding anything herein to the
contrary and regardless of the date enacted, adopted or issued: (A) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith;
and (B) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case in respect of this clause (B) pursuant to
Basel III.

 

 68 

 

 



9.3              Funding Losses. Borrower agrees to reimburse each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of the failure of Borrower to borrow a Loan after
Borrower has given a Borrowing Notice.

 

9.4              Lender Certificates. Any Lender claiming reimbursement or
compensation pursuant to this Article shall deliver to Borrower (with a copy to
Agent) a certificate setting forth in reasonable detail the amount payable to
such Lender, and such certificate shall be conclusive and binding on Borrower in
the absence of manifest error.

 

Article 10
DEFINITIONS; oTHER INTERPRETIVE PROVISIONS

 

10.1          Defined Terms. Unless otherwise specified, all terms defined
herein or any other Loan Document shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto or thereto.
Terms (including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein provided.

 

(a)                Terms Defined in Body of Agreement. Capitalized terms that
are defined in the body of this Agreement are listed on Schedule 10.1(a) with
references to where such defined terms appear in the Agreement set forth
opposite such terms.

 

(b)               Schedule of Defined Terms. Capitalized terms used herein and
in the other Loan Documents and not otherwise defined herein or therein have the
meanings set forth on the Schedule of Defined Terms attached as
Schedule 10.1(b).

 

10.2          The Agreement. Unless otherwise expressly provided or the context
may otherwise require: (a) the words “hereof”, “herein”, “hereunder” and words
of similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; (b) article,
section, subsection, clause, appendix, exhibit, schedule, and table references
in a Loan Document are to the Loan Document in which any such item is
referenced; (c) references to any document includes all appendices, exhibits,
schedules, and tables thereto (all of which are incorporated into and constitute
an integral part of the document to which they are attached).

 

 69 

 

 



10.3          Certain Common Terms. The term “document” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced. The term “including” is not limiting and means
“including without limitation.” The term “incur” means incur, create, make,
issue, assume or otherwise become directly or indirectly liable in respect of or
responsible for, in each case whether directly or indirectly, and the terms
“incurrence” and “incurred” and similar derivatives shall have correlative
meanings. The term “sole” means “sole and absolute”. References to any statute,
law, ordinance, regulation or rule are to such statute, law, ordinance,
regulation or rule, as modified from time to time and to any successor to any
such statute, law, ordinance, regulation or rule, in each case as in effect at
the time any such reference is operative.

 

10.4          Headings; Singular and Plural. Article, section, subsection,
appendix, exhibit, schedule and table titles and other divisions contained in
any Loan Document are without substantive meaning or content of any kind and are
not a part of the agreement between the parties. Unless otherwise expressly
indicated, the meaning of any term defined (including by reference) in any Loan
Document shall be equally applicable to both the singular and plural forms of
such term.

 

10.5          Performance; Time. Whenever any performance obligation hereunder
or under any other Loan Document (other than a payment obligation) shall be
stated to be due or required to be satisfied on a day other than a Business Day,
such performance shall be made or satisfied on the next succeeding Business Day.
For the avoidance of doubt, the initial payments of interest and fees relating
to the Obligations (other than amounts due on the Closing Date) shall be due and
paid on the first day of the first month following the entry of the Obligations
onto the operations systems of Agent, but in no event later than the first day
of the second month following the Closing Date. In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”; the words “to” and “until” each mean “to but excluding”,
and the word “through” means “to and including.” If any provision of this
Agreement or any other Loan Document refers to any action taken or to be taken
by any Person, or which such Person is prohibited from taking, such provision
shall be interpreted to encompass any and all means, direct or indirect, of
taking, or not taking, such action.

 

10.6          Contracts. Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.

 

10.7          Laws. References to any statute, law, ordinance, regulation or
rule may be made by using either the common or public name thereof or a specific
cite reference and such references are to such statute, law, ordinance,
regulation or rule, as modified from time to time and to any successor to any
such statute, law, ordinance, regulation or rule, in each case as in effect at
the time any such reference is operative.

 

 70 

 

 



10.8          Accounting Terms and Principles. All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP. No change in GAAP used in the
preparation of any Financial Statement or Compliance Certificate or used in
measuring compliance with any financial covenant or financial performance test
in this Agreement or the other Loan Documents and hereafter adopted by Borrower
or any other Credit Party shall be given effect for purposes of measuring
compliance with any such covenants and tests, including those in Section 2.1,
Section 4.22, and Article 5, unless Borrower, Agent and the Required Lenders
agree to modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all Financial Statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to in
Section 2.1, Section 4.22, and Article 5, shall be made, without giving effect
to any election under Accounting Standards Codification 825-10 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other Liabilities of any Credit Party at “fair value.”

 

10.9          Payments. Agent may set up standards and procedures to determine
or redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party. Any such determination or
redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

 

[Signature Pages Follow]

 

 

 

 71 

 

EXECUTED effective as of the date first set forth above.

 

  BORROWER:   LVP HOLD CO MEZZ III LLC, a Delaware limited liability company    
  By:   ______________________________
Name: Joseph E. Teichman
Title: Executive Vice President       Principal place of business and address
for notices:      

c/o The Lightstone Group

1985 Cedar Bridge Ave, Ste. 1

Lakewood, NJ 08701

Attn: Joseph E. Teichman, Esq.

Facsimile No.: (732) 612-1444

Email address: jteichman@lightstonegroup.com

 

With a copy to:

 

Eckert Seamans Cherin & Mellott, LLC

U.S. Steel Tower, 44th Floor

600 Grant Street

Pittsburgh, Pennsylvania 15219

Attn: Timothy Q. Hudak, Esq.

Facsimile No.: (412) 566-6099

Email address: thudak@eckertseamans.com 

 

 

 

 

EXECUTED effective as of the date first set forth above.

 

  WESTERN ALLIANCE BANK, as Agent   By:_______________________________   Name:
_____________________________   Title: _____________________________   Address
for Notices:   Western Alliance Bank   One East Washington Street, 14th Floor  
Phoenix, Arizona 85004  

Attention: Justin Schwab

 

With a copy to:


Snell & Wilmer L.L.P.

One Arizona Center

400 East Van Buren

Phoenix, Arizona 85004-22025

Attention: Marc Currie

Facsimile: (602) 382-6070

 

  Address for payments:   Western Alliance Bank   One East Washington Street,
14th Floor   Phoenix, Arizona 85004

 

 

 

 

 

EXECUTED effective as of the date first set forth above.

 

  WESTERN ALLIANCE BANK, an Arizona corporation, as a Lender       Name:
________________________________________  
Title:  _________________________________________  

Address for notices:

Western Alliance Bank

One East Washington Street, 14th Floor

Phoenix, Arizona 85004
Attn: Justin Schwab 

 

 

 

 



 

